REPUBLIQUE DU CAMEROUN
Paix-Travail-Patrie

MINISTERE DES FORETS ET DE LA FAUNE

PLAN D'AMENAGEMENT DE L’UFA 10 057

DINO ET FILS

Mai 2014
Table des matiè

res

1. CARACTERISTIQUES BIOPHYSIQUES DE LA FORET........................... sienne

1.1. INFORMATIONS

ADMINISTRATIVES

1.1.1. Situation administrative ns

1.1.2. Superficie...

1.1.3. Situation géographique et limites ss

1.2. LES FACTEURS El

COLOGIQUES...

1.2.1. Topographie...

1.2.2. Climat
1.2.3. Géologie et

RÉdOlOgIE.......... reine

1.2.4. Hydrographie... essences

1.2.5. Végétation
1.2.6 Faune
1.2.6.1. Méthode

1.2.6.2. Distribution spatiale .

2. L'ENVIRONNEMENT

2.1 CARACTERISTIQUES DEMOGRAPHIQUES
2.1.1 Description de la population …….
2.1.2 Croyances et religion
2.1.3 Mobilité et migration

2.2 ACTIVITES DE LA

2-2.1 Activités liées à la forêt

d'analyse des données.

SOCIO-ECONOMIQUE …

POPULATION

2.2.2 Organisation traditionnelle...

2.2.3 Activités agricoles traditionnelle:

2.2.4 Activités agr
2.2.5 La pêche
2.2.6 L'élevage
2.2.7 La chasse
2.2.8 La cueillette.
2.2.9 Les sociétés
2.3 ACTIVITES ECONI
2.3.1 Activités ind

icoles de rente nn

de développement et GIC.......
OMIQUES...

ustrielles.…........

2.3.2 Agro-Industries sense

2.3.3 Pêche industrielle

2.3.4 Tourisme et écotourisme..

2.4 LES INFRASTRUCTURES

3 ÉTAT DE LA FORET niet 31
3.1 HISTORIQUE DE LA FDRET einen 31
3.1.1 Origine de la forêt.

3.1.2 Perturbations naturelles ou humaines...

3.2 TRAVAUX FORESTIERS ANTÉRIEURS... inserer 31

3.2.1 Reboisement

3.2.2 inventaires et autres études du milieu... 31

3.2.3 Explaitations

3.2.4 Autres aménagements (forestier, touristiques, cynégétiques, etc.)
3.3 L'INVENTAIRE D'AMENAGEMENT eines 33

3.3.1 Préparation de linventair.

3.3.2 Méthodologie

3.2.3 Mise en œuvre

3.4 ANALYSE, SYNTHESE DES RESULTATS DE L’INVENTAIRE D’AMENAGEMENT DE L'UFA 10
057...
3.4.1 Contenance. 34
3.4.2 Effectifs 36

3.4.3 Contenu
3,5 PRODUCTIVITÉ DE LA FORET

3.5.2 Mortalités

3.5.3 Dégâts d'exploitation

3.6 DIAGNOSTIC SUR L'ETAT DE LA FORET

4 AMENAGEMENT PROPOSE
4.1 OBJECTIFS D'AMENAGEMENT ASSIGNES A LA FORET
4.2 AFFECTATION DES TERRES ET DROITS D'USAGE ……

4.2.1 Affectations des terres

4.2.2 Droits d'usage...
4.3 AMENAGEMENT DE LA SERIE DE PRODUCTION... siennes 61
4,3.1 Liste des essences amMÉNAgÉES dnnenreeennenes 61
4.3.2 La rOtatION ie enneninenenns 63
4.3.3 Les DME/AME di eeenenenenennnnenennennene D3
4.3.4 Essences interdites à l'exploitation …

4.3.5 Simulation de production commerciale

4.3.6 La possibilité forestière.

4.4 PARCELLAIRE

4.4.1 Blocs d'aménagement

4.4.2 Ordre de passage

4.4.3 Voirie forestière

4.5 REGIMES SYLVICOLES SPECIAUX.

4.5.1 Objectifs spécifiques d'aménagement des essences spéciales

4.5.2 Règles sylvicoles des essences spéciales et mode d'intervention.

4.6 PROGRAMME D'INTERVENTIONS SYLVICOLES

4.7 PROGRAMME DE PROTECTION …

4.7.1 Protection contre l'érosion (bassins versants, berges, etc.)

4.7.2 Protection contre le feu

4.7.3 Protection contre les insectes et les maladies …

4.7.4 Protection contre les envahissements de la population

4.7.5 Protection contre la pollution

4.7.6 Dispositif de surveillance et de contrôle

4.8 AUTRES AMENAGEMENTS
4.8.1 Structures d'accueil du public. 77
4.8.2 Mesures de conservation et de mise en valeur du potentiel halieutico-cynégétique …….. 77

4.8.3 Promotion et gestion des produits forestiers non ligneux

4.8.4 Mesures pour harmoniser les activités de la population avec les objectifs d'aménagement

4.9 ACTIVITES DE RECHERCHE

1) Suivi analytique de la production

2} Meilleure connaissance de la technologie d’essences secondaires.

3) Connaissance de la dynamique des peuplements forestiers — parcelles échantillon
S PARTICIPATION DES POPULATIONS A L'AMENAGEMENT FORESTIER..
5.1 CADRE ORGANISATIONNEL ET RELATIONNEL

5.2 MODES D'INTERVENTION DES POPULATIONS DANS LA FORET
5.3 EVOLUTION DES RELATIONS POPULATIONS-FORET, RESOLUTION DES CONFLITS 81

5.4 DROITS DES PEUPLES AUTOCHTONES

6. DUREE ET REVISION DU PLAN

7. BILAN ECONOMIQUE ET FINANCIER

7.1 LES REVENUS.
7.2 LES DEPENSES

7.3 JUSTIFICATION DE L'AMENAGEMENT
ANNEXES

LISTE DES TABLEAUX

Tableau 1 :
Tableau 2 :
Tableau 3:
Tableau 4 :
Tableau 5 :
Tableau 6:
Tableau 7 :
Tableau 8 :
Tableau 9 :

Tableau 10 :
Tableau 11:
Tableau 12 :
Tableau 13 :
Tableau 14:
Tableau 15 :
Tableau 16 :
Tableau 17:
Tableau 18 :
Tableau 19:
Tableau 20:

Tableau 21

Tableau 22 :

Tableau 23

Tableau 24 :
Tableau 25 :
Tableau 27 :

Tableau 28

Précipitations mensuelles relevées sur cing années à Batouri (2002-2006)
Composition spécifique de FUFA durant le comptage
comparatif des IKA par espèces et par types d'observations
Principaux groupes ethniques majoritaires vivant autour de l'UFA 10 057
Répartition de la population dans les villages
Produits forestiers non ligneux
Table de contenance...
Table de peuplement.
Table de distribution des effectifs
Table de stock.
Table de distribution des volume
Variance du volume exploitable des essences principales par strate forestière... 55
Affectation des terres et série de l'UFA 10 057
Droits d'usage
Contribution respective des essences au volume brut exploitable duTop 50.
Essences Aménagées
Tableau accroissements.
Taux de reconstitution des essences aménagées aux DME administratifs
Remontée des DME
DME/AME par essence principale retenue.
: Essences menacées de disparition et exclues de l’exploitation
Production commerciale...
: La possibilité
Résultats de la stratification forestière à l’intérieur de chaque bloc.
Contenance des UFE par strates cartographiques
Evaluation des dépenses... nsnnnnnse
: Analyse des surcoûts engendrés par la mise sous aménagement

LISTE DES FIGURES

Figure 1. -

Figure 2: de Batouri de
Figure 3 : Répartition des tiges par essence dans le groupe principales.
Figure 4 : Structures diamétriques des essences principales

istogrammes des précipitations dans la locali

200:

2 à 2006.
ACCRONYMES

AAC : Assiette Annuelle de Coupe

CETELCAF : Centre de Télédétection et de Cartographie Forestière
CAC : Certificat d'Assiette de Coupe

CFC : Cellule de Foresterie Communale

DHC : Forêt Dense Humide semi Caducifoliée

DHS : Forêt Dense Humide Sempervirente

DME : Diamètre Minimum d'Exploitation

DME/ADM : Diamètre Minimum d'Exploitation Administratif
DME/AME : Diamètre Minimum d'Exploitation des espèces Aménagées
EEI : Effectif Exploitable Initialement

EER : Effectif Exploitable à la Rotation

EF : Exploitation à Faible Impact

GPS : Global Positioning System

1KA : Indice Kilométrique d’Abondance

INC : Institut National de Cartographie

MINEF : Ministère de l'Environnement et des Forêts

MINFOF : Ministère de des Forêts et de la Faune

MIP : Marécage à inondation permanente

MIT : Marécage à inondation temporaire

MRA : Marécage à raphiales

ONADEF : Office National de Développement des Forêts du Cameroun
PFNL : Produits forestiers Non Ligneux

SA : Secondaire adulte

SJ : Secondaire jeune

UFA : Unité Forestière d'Aménagement

UFE : Unité Forestière d'Exploitation

VC : Vente de Coupe
INTRODUCTION

L'exploitation forestière industrielle au Cameroun est basée sur les essences du « Top 50 »
qui est constitué d’un groupe restreint d’essences forestières. Cette exploitation a un impact
réduit sur l'écosystème forestier mais elle ouvre des pistes forestières qui par la suite
deviennent des voies d'accès faciles dans les zones exploitées. En labsence de mesures de
préventions et d'accompagnement appropriées, ces activités débouchent à court ou à
moyen terme sur la destruction de l'habitat naturel des espèces qui vivent en milieu
forestier et à l'extinction de certaines espèces animales et végétales.

Conscient des enjeux de Gestion Forestière Durable, le gouvernement camerounais s’est
doté d'une politique forestière soutenue par un arsenal de textes juridiques et la mise en
place d'outils modernes de gestion forestière. Cette politique a permis de définir et de
délimiter clairement les zones forestières de protection intégrale ; les zones destinées à la
production et celles destinées aux usages multiples.

Les unités forestières d'aménagement (UFA} sont classées dans les espaces forestiers
destinés à la production du bois d'œuvre, bien que feur exploitation soit subordonnée à
l'élaboration d’un plan d'aménagement.

Selon l’une des définitions proposées, aménager une forêt, c'est :

* connaître sa forêt : cartographie, délimitation et inventaires multi ressources ;

° _ cataloguer les travaux : découpage prévisionnel des espaces de coupe et ordre de
passage en exploitation des assiettes de coupe ;

°__ organiser les travaux : définir les types de travaux à effectuer et arrêter la périodicité
de ces travaux ;

»* identifier les dangers qui menacent cette forêt : y at-il des incursions de
braconniers ? des activités de coupes illégales ? des empiétements des activités
agricoles ? Si qui, comment combattre ces activités ?

e évaluer l'utilité de la forêt : les fonctions écologiques, socioéconomiques et
sociocuhturelles ;

* être à l'écoute de tous : appliquer les principes de gestion participative et prendre en
compte les intérêts de toutes les parties ;

° penser aux récoltes futures : calcul de la possibilité forestière, fixer la rotation,
déterminer les diamètres minimaux de coupe et arrêter les seuils d'exploitabilités.

Les différentes études techniques préalables à l'élaboration d’un plan d'aménagement
(inventaires d'aménagement, études dendrométriques, écologiques, sociales et
économiques}, permettent d'acquérir une connaissance quasi exhaustive du milieu forestier
et créent les conditions de sa mise en valeur durable.

L'ensemble de cette connaissance doit être compilée et analysée afin de définir les règles
d'aménagement à suivre pour assurer tant la pérennité des activités d'exploitation que celle
de la forêt, de ses ressources et de ses fonctions.
Le document principal, le Plan d'Aménagement, définit ainsi la stratégie globale
d'aménagement du massif et répond à des considérations tout à la fois de durabilité (le
renouvellement des essences exploitées), environnementales (le maintien de la
biadiversité...), que sociales (réduction de la pauvreté, concertation avec les populations, ….)
et économiques (prise en compte des objectifs de croissance de l'industriel}. Le Plan
d'Aménagement est produit pour une période de 30ans équivalent à la durée de la rotation.
Le Plan d'Aménagement de l'UFA 10 057 a été préparé dans le cadre du Projet
d'Aménagement de ce massif, au sein de la Direction Forêt de la société DINO ET FILS.
Le projet d'aménagement de l’UFA 10 057 a débuté en Décembre 2011, avec la réalisation
d'un diagnostic socioéconomique des villages riverains de cette UFA. Une Celluie
d'aménagement a été créée en Mars 2012 au sein de la Direction Forêt de la société DINO.
La Cellule bénéficie, pour ses premières années de fonctionnement de l'appui technique du
bureau d'étude TROPICAL FOREST MANAGEMENT (TFM).
L'inventaire d'aménagement a été réalisé par la société GRACOVIR avec la collaboration
technique du bureau d’études TROPICAL FOREST MANAGEMENT (TFM) en août et
septembre 2012.
La direction technique du projet d'aménagement a été assurée par MM. ONDOUA Adolphe
Serge Lamont de TFM et NYOCHE Alexis de la société DINO ET FILS.
Les travaux de cartographie forestière ont été réalisés par le bureau d'étude TROPICAL
FOREST MANAGEMENT {TFM).
L'enquête socioéconomique à été réalisée par M. AMBOMO Léopold, consultant
indépendant.
Une étude sur les potentialités fauniques de l’UFA 10 057 a été conduite en août 2012.
Le Plan d'Aménagement se décompose en sept parties :
* en premier lieu, nous décrivons les caractéristiques biophysiques de la forêt établies
lors de {a préparation du Plan d'Aménagement ;
«la deuxième partie analyse l’environnement socio-économique de f’UFA 10 057 ;
«+ la troisième partie présente l’état de la forêt sur l'UFA 10 057;
+ la quatrième partie présente les propositions en matière d'aménagement de l'UFA
19057;
* en cinquième partie, nous présentons les grandes lignes de la participation de la
population à l'aménagement de la forêt ;
+ la durée et les conditions de révision du plan d'aménagement sont explicitées en
sixième partie ;
+ enfin, ce dacument s'achève par un bilan économique et financier de la mise sous
aménagement de l’UFA 10 057.

Le Plan d'Aménagement est accompagné de plusieurs annexes.

19
1. CARACTERISTIQUES BIOPHYSIQUES DE LA FORET

1.1. INFORMATIONS ADMINISTRATIVES

1.1.1. Situation administrative

L'UFA 10 057, a été incorporée dans le domaine privé de l'Etat et classée comme UFA par
décret n° 2010/0553/PM du 31 mars 2010. (Annexe 1). La société DINO ET FILS à acquis cette
UFA par la convention provisoire d'exploitation n°002/CPF/MINFOF/CAB du 18 juin 2011,
après qu'elle ait été abandonnée par {a société ingénierie Forestière, premier attributaire en
novembre 2001.

Le plan d'aménagement de cette UFA a été réalisé conformément aux dispositions du décret
n° 95/531/PM du 23 août 1995 fixant les modalités d'application du régime des forêts, ainsi
que de l'arrêté N°222/A/MINEF du 25 mai 2001 fixant les procédures d'élaboration,
d'approbation, de suivi et de contrôle de mise en œuvre, des plans d'aménagement des
forêts de production du domaine forestier permanent au Cameroun.

1.1.2. Superficie
La superficie de l'UFA 10 057 suivant le décret n° 2010/0553/PM du 31 mars 2019 est de 33
559 ha.

1.1.3. Situation géographique et limites
L'UFA 10 057 est située dans la Région de l'Est, Département de la Kadey, Arrondissement
de Batouri. Ce massif se trouve au Sud de la route de praticabilité permanente qui relie le la
ville de Batouri à celle de Nguélébok, et à l'Ouest de la route qui relie la ville de Batouri à la
localité de Lila. Ce massif forestier est compris entre 4° 8° et 4° 20’ de latitude Nord et entre
14° 4” et 14° 24' de longitude Est. Les agglomérations qui l'entourent sont : Batouri au Nord,
Mbang au Sud et Nguélébok à l'Ouest.
Les concessions qui la bordent sont :

« au sud, l'UFA 10 056 attribuée à la société SFID ;

+ à l'est, la bande agroforestière le long de l’axe routier Batauri -Lila ;

* au nord et à l'ouest, la bande agroforestière le long de l’axe routier Batouri -

Nguélébak.

Les limites de l’UFA 10 057 sont décrites par le Décret de classement. La situation de l'UFA
est présentée à la figure 1.

11
UFA 10-057 et zonage

«08000

Figure 1 : situation de l’UFA 10 057 12
ND OU MD OÙ SE D D D EU OS SU OÙ D ER CN CS OU CN OÙ AE
1.2. LES FACTEURS ECOLOGIQUES

1.2.1. Topographie
L'ensemble de ia zone est une vaste pénéplaine d'altitude moyenne de 600 m à l'intérieur de
taquelle le relief moutanné ne présente pas d'obstacles importants à l'exploitation.

1.2.2. Climat
L'UFA 10 057 jouit d’un climat équatorial de type guinéen classique à 04 saisons :

«une petite saison des pluies entre mi-mars et juin ;

+ une petite saison sèche entre juin et mi-août ;

* une grande saison des pluies entre mi-août et mi-novembre ;

° une grande saison sèche entre mi-novembre et mi-mars.
La température moyenne de la région oscille autour de 24°C. Les températures mensuelles
les plus basses sont relevées au mois de juillet (22,2°C à Batouri) et les plus élevées au mais
d'avril (25,8°C à Batouri).
Les précipitations moyennes annuelles relevées à Batouri de 2002 à 2006 sont de 1597mm.
La répartition mensuelle de ces précipitations est présentée dans le tableau 1.

Tableau 1 : Précipitations mensuelles relevées sur cinq années à Batouri (2002-2006)

Année/ lieu . ï [ouin [ui, [Août | Sept N

—
Batouri O2 RETIRE 0 191
Batouri 03 | 168

Batouri 04

Batouri 05
Batouri 06 131] 106| 129 |
Moyenne | 4 73,8 | 126,2 171,6 | 194,8 | 123,6 124,2 | 188,8

Ainsi on constate que les mois écalogiquement secs sont Décembre, Janvier et Février.
Les histogrammes des précipitations sont présentés dans les figures suivantes :

| Histogramme des précipitations (mm) | Histogramme des précipitations [mm)
moyennes à Batouri en 2002 (l moyennes à Batouri en 2003

f Histogramme des précipitations {mm} Ï Histogramme des précipitations {mm)
| moyennes à Batouri en 2004 E moyennes à Batouri en 2005 |
| 250 mens _;
| 200 +————-
: 169 —
100 + _
, sw. -

0 +—— =, |

EEREESASHSNE | RÈSESSSEÉESS

Histogramme des précipitations [mm)
moyennes à Batouri en 2006

100 À
| 50 :--
o i=

Figure 2 : Histogrammes des précipitations dans la focalité de Batouri de 2002 à 2006.

Janv
fevr
Mars
Avr
Mai

Les précipitations annuelles moyennes se situent fe plus souvent entre 1.300 et 1800mm
{la hauteur moyenne mensuelle de pluie à Batouri sur les 5 dernières années est de 1654
mm). Les maxima de précipitations sont enregistrés en avril-mai et en septembre-actobre.

1.2.4. Géologie et pédologie

Le socie géologique de l’ensemble de la zone est constitué de roches métamorphiques, qui
sont des schistes, micaschistes et éventuellement des roches mélano Crates. Certaines zones
sont caractérisées par la présence de gneiss, migmatites et granites d'anatexie appartenant
au complexe de base précambrien daté entre 2,5 et 1,8 milliards d'années.

Les sols argileux, dérivant de f'altération des roches mères métamorphiques dominent la
zone. Ce sont des sols ferralitiques rouges, meubles et perméables, avec peu d'humus,
pouvant faire plusieurs mètres d'épaisseur. Les minéraux sont complètement hydrotysés
avec élimination des bases et de la silice. Ces sois sont pauvres en éléments nutritifs, acides
et fragiles. Dans les bas-fonds les sols sont hydro morphes à Gley. Les sols de la zane de
Batouri sont dans l'ensemble, plus argileux que ceux de la zone située plus à l'est, au sud de
Yokadouma, et plus au nard, au sud du Mont Guimbiri, où les carapaces ferrugineuses sont
fréquentes. (Atlas géographique du Cameroun, 1979).

14
1.2.4. Hydrographie

Le réseau hydrographique est relativement dense et constitué de plusieurs cours d'eau
permanents le plus souvent non dénommés. Ceux-ci sont généralement répartis dans
l'ensemble du massif et caractérisés par l'existence de nombreux bas-fonds parfois très
étendus où l’eau s’écoule de façon diffuse.

Trois rivières importantes sont présentes dans la zone. il s’agit du cours d’eau Touki qui
traverse le massif en s’écoulant approximativement du Nord vers le Sud et des cours d’eau
Mbang et Doumé qui bordent l'UFA. Un réseau dense de petits affluents s'étend sur toute fa
surface de ce massif et constitue une partie des limites naturelles de l'UFA.

La formation de marécages d'étendue limitée sur de nombreuses portions encaissées de ces
cours d'eau est favorisée par la dominance de sols argileux, voire très argileux.

1.2.5. Végétation

Les travaux de R. Letouzey permettent de tracer un portrait détaillé de la végétation dans la
zone de J’UFA 10 057. Les éléments qui suivent ont été synthétisés sur la base de la notice de
sa carte phytogéographique du Cameroun au 1 : 500 000 parue en 1985 et, des résultats de
l'inventaire d'aménagement.

L'UFA 10-056 est située dans fa Région floristique guinéo-congolaise -Etage de basse et
moyenne altitude -Domaine de la forêt dense humide semi-caducifoliée. Elle présente des
unités phytogéographiques relevant uniquement du Secteur forestier semi-caducifolié
sensu stricto.

Nous reprenons ici la description des unités rencontrées dans la zone d'étude, en conservant
la numérotation de la carte de Letouzey.

Secteur forestler semi-caducifolié sensu stricta

Par rapport à la physionomie de [a forêt toujours verte, les grands arbres sont ici plus
nombreux, avec des fûts plus rectilignes. Et bien sûr, le feuillage d'un grand nombre
d'espèces arborescentes est caduc pour lensemble de la cime durant quelques jours à
quelques semaines en saison sèche.

Le sous-bois est constitué d’arbustes souvent ramifiés {rareté ici des espèces monocaules),
et la strate herbacée plus développée par suite d’un éclairement au sol en général plus
élevé.

Les différences floristiques avec la forêt toujours verte sont également assez nettes, la
difficulté sur le terrain provenant surtout des interférences spatiales entre les deux types de
forêts en zone de contact.

160 -— Forêts semi-caducifoliées à Sterculiaceae et Uimaceae

Ces deux familles y sont effectivement bien représentées, mais la quasi absence d’autres
familles, notamment les Caesslpiniaceae, y est tout aussi remarquable. Parmi les Ulmaceae,
Celti sphilippensis, Celtis adolfi-friderici, Ceitis zenkeri, Celtis mildbraedi et Holoptelea
grandis sont d'excellentes caractéristiques.

35
Parmi les Sterculiaceae, Mansonia oaltissima, Nesogordonia papoverifera, Pterygota
macrocarpa, Sterculia rhinopetala sont aussi d'excellentes caractéristiques, alors que Cola
fateritia, bien présent, pénètre aussi profondément en forêt toujours verte. Sterculia
tragacantha, également fréquent, est plutôt à considérer comme une héliophile saxicole.
Triplochiton scleraxylon est aussi typique de ces forêts semi-caducifoliées, mais c’est aussi un
remarquable colonisateur de la forêt toujours verte. Dans ces zanes septentrionales, il est
notable de constater que les jeunes plants et plantules sont pratiquement absents, alors que
les individus adultes atteignent de grandes dimensions.

Termina liasuperba, fortement présent, a un comportement similaire à l'Ayous, mais il se
régénère bien ici, et son pouvoir colonisateur de la forêt toujours verte est encore plus
important. Il ne peut être considéré comme caractéristique de la forêt semi-caducifoliée, pas
plus que Canarium schweinfurthii, Ceiba pentandra, Milicia excelsaau encore
Piptadeniastrum africanum, pourtant bien présents ici.

De nambreuses espèces d’autres familles sont tout aussi caractéristiques
Autranelllacongolensis Keayodendronbridelioides, Afrosersalisiacerasifera, Albizioferruginea,A
lbiziazygia, Amphimaspterocarpoides,Aningeriaaltissima, Brideligrondis, Cordiaplatythyrsa,
Croton  oligandrus, Entandrophragmo  ongolense, Entandrophragma  cylindricum,
Erythrophieum suaveolens, Erythroxylum manniii, Fernando aadolfifriderici, Ficus exasperata,
Gombeya beguei, Gambeya boukokoensis, Gossweiler odendronbalsamiferum et G. joveri,
Khayaanthotheca,  Ochnacalodendron,  Parinariexcelsa,  Parkiafilicoidea,  Pterocarpus
mildbraediii, Schrebera arborea,Stereospermum acuminatissimum.

La strate arbustive élevée est souvent constituée localement de une à trois espèces,
particulièrement abondantes. On peut citer ici Anonidiummannii Baphialeptobotrys,
Corynanthe pachyceras, Desplatsi adewevrei, Funtumia elastica, Leiocarpidium lepidotum,
Millletttiasan agono, Polyalthiasu aveolens, Strombosia pustulata, Xylopia hypolampra.

Dans la strate arbustive basse, on peut citer ici labondant Olax subscorpioidea.

169 - Faciès de dégradation prononcée de forêts semi-caducifoliées

constitue ici une ceinture autour de lUFA le long des voies de communication,
correspondant à une occupation humaine ancienne ou récente.

On note la présence d'un grand nombre d’espèces d'arbres et arbustes liées à la présence de
l'homme, par qui elles trouvent des conditions propices à leur développement : A/bizya
adianthifolia, Albizya glaberrima, Alstonia bonei, Anthocleista schweinfurthif, Antrocaryan
koineanum, Bombax buonopozenze, Bridelia spp., Christian africana, Cleistopho lispatens,
Desbordia glaucescens, Discoglypremna caloneuro ,Dracaena arborea, Duboscia macrocarpa,
Ficus mucoso, Harungano modagesceriensis, Homolium letestui, Irvingia grandifolia, Lannea
welwitschii,  Mailotus oppositifolius, Markhamia lutea, M. tomentosa, Musanga
cecropioides, Myrianthus arboreus, Petersianthus macrocarpus, Polyscias fulva, pycnanthus
angolensis, Rauvolfia vomitaria, Ricinodendron heudelotiil, Pathodes companulate, Sterculia
tragacantha, Tabernae montana spp. Tetrapleura tetraptera, Trema orientalis, Vernonia
conferta, Xylopia aethiopica.

16
Les lianes connaissent un développement important dans ce faciès de dégradation, ainsi que
les Marantaceae et les Zingiberaceae.

Localement peuvent apparaître au sein de ces zones fortement dégradées des tâches isolées
de recrus farestiers de type semi-caducifolié sur zones anciennement cultivées.

181 - Prairies marécageuses et périodiquement inondées

Elles sont bien représentées grâce au modelé topographique favorable, au sein de l'UFA 10-
057 et plus généralement dans la région de Batouri. Parmi d'autres plantes herbacées, on
note parfois l'abondance de Cyclosorus striatus, Mariscus socialis et Stipularia africana.
Quelques bosquets arbustifs et broussailleux sont disséminés dans ce tapis herbacé, avec
des espèces (Alstonia congensis, Psychotria djumaensis, Spondian thuspreussiii,….) présentes
aussi en lisière de ces prairies.

Des raphiales peuvent être immédiatement contigués à ces prairies.

Enfin, à la faveur de dépressions, des prairies aquatiques peuvent parsemer cette formation,

1.2.6 Faune

Une étude de terrain spécifique des potentialités fauniques à l'intérieur de l’UFA 10 057 a
été réalisée de décembre 2011 à janvier 2012.

La méthodologie de récolte des données sur le terrain a été conduite conformément aux
acrmes d'inventaires fauniques en milieu forestier élaborées par le Ministère des Forêts et
de la Faune. La méthodologie d'inventaire était basée sur 39 transects linéaires long de 3 km
chacun et le dénombrement s'est fait par voie terrestre, par observations directes ou
indirectes.

Les indices de présence directs et indirects des grands mammifères présents dans la zone
ont été collectés le long des transects en notant la distance perpendiculaire de l'observation
par rapport à la ligne centraie du transect {observation directe, excavations, traces de repas,
empreintes, excréments).

Les indices d'activités de chasse ont été relevés de la même façon (piège, douille de
cartouche, coup de feu). Les campements de chasse ont été relevés, y compris hors
transects.

1.2.6.1. Méthode d’analyse des données

a. La densité par {a méthode « Distance sampling »

L'estimation des densités a été faite avec l'utilisation du logiciel DISTANCE au moyen d'une
combinaison de plusieurs paramètres à l'exemple de : densité de crotte, vitesse à laquelle ils
disparaissent, rythment auquel ils sont produits.

Nous avons testé quatre fonctions avec les informations collectées : « Hatf-Normal », «
Hazard-Rate », « Uniform » et « Négative-Exponentiel ». Pour chacune d’entre elles, nous
avons effectué plusieurs ajustements avec les fonctions « Cosinus », «Simple Polynomial » et
« Hermite Polynomial ». Pour le choix dans les estimateurs de densités proposés,
conformément aux recommandations du programme DISTANCE, nous avons utilisé le Critère

17
d'Information Akaike (AIC) et le choix des densités estimées a été porté sur la fonction pour
laquelle l’AIC était le plus bas.

b. L'indice d'abondance kilométrique (IKA)

Pour tous les autres types d'observations fauniques dont le nombre de contact était
inférieur à 40 observations, nous avons estimé l'abondance relative en standardisant au
kilomètre les différents indices de présence; c'est l'indice kilométrique d'abondance. Ceite
grandeur constitue un indicateur d'abondance relatif dans une zone par rapport à une autre.
Dans tous les cas, les cartes de répartition par espèce à l'intérieur de l'UFA 10 057 ont utilisé
l'iKA. Les cartes de dispersion sont considérées comme opérationnelles dans le cadre de la
mise en place de mesures de gestion à large échelje dans le massif comme par exemple la
définition d'une série de protection.

Tableau 2 : Composition spécifique de l'UFA durant le comptage

[ Groupe Nom scientifique Nom commun

| Artiodactyles Cephalophus monticola | Céphalophe bleu
Céphalophes roux Céphalophe roux
Suidae Suidae

| Tragelaphus spekei Sitatunga

Céphalophe à dos jaune

Chevrotain aquatique

Cephalophus syivicultor
Hyemaschus aquaticus

Primates

Colobus quereza Magistrat
| Cercopithecus nictitans Hocheur
Cercocebus aibigena Cercocèbe à joues grises
Cercocebus galeritus Cercocèbe agile
Cercopithecus neglectus Cercopithèque de brazza
| Cercopithecus pogonias Pogonias
| Cercopithecus cephus Moustac
Î Myopithecus talapoin Talapoin
! Garilla gorilla Gorille
| Pan t. trogiadytes Chimpanzé
{ Pholidotes | Manis gigontera Pangolin géant
| Manis tricuspis Pangolin commun
l Composition spécifique : 18 espèces animales

Les résultats de l'estimation de l'indice kilométrique d’abondance pour toute la faune
sauvage et pour tous les types de contacts répertoriés montrent qu'à chaque kilomètre
parcouru dans F'UFA, 14,1 signes de présence animale sont rencontrés.

Le tableau ci-dessous présente les résultats obtenus pour chaque espèce identifiée.

18
Tableau 3 : comparatif des IKA par espèces et par types d'observations

Espèce

Alimentation | Cris | Crote
Ne [ia [bia] ne Jia
Athérure 0,0 Fe Tse Top

Auiacode Fa,0 ar
Céphalophe 59

Céphalophe à |
dos jaune

Céphalophe
FChevrotain
Chimparzè

Garille
Mandriil

Pangolin
FFangolin

Rai

Siatunga

1.2.6.2. Distribution spatiale

Nous avons, comme précisé dans le chapitre précédent, procédé à f’analyse spatiale par
interpolation des valeurs de l'indice kijométrique d'abondance pour chaque cadrat. Les
résultats obtenus sont présentées dans les cartes suivantes qui illustrent la dynamique
spatiale des différentes espèces de grands et moyens mammifères de J'UFA.

19
CUT HSNNSRON SPATIALE DES RAR DE FAURE]

DISTRIBUTION SPATIALE DES {KA DE FAUNE
408000 424000 432000

nu RLT*

æ

T
416000 424060 432000

1.2.6.3, Relations populations riveraines et faune sauvage

La distribution spatiale de la faune sauvage dans l'UFA telle que présenté dans la carte ci-
contre montre une distribution éparse de la faune dans la parcelle. Toutefois, on note
quelques poches d’importances au sud-ouest et à l'est du massif.

Dans ces zones, les valeurs d’IKA varient entre 15 et 26 signes/km. Néanmoins, nous notons
que la faune est répartie de manière homogène dans toute l’UFA, à l'exception de quelques
sites presque vide de signes de présence animale situés le long de l’ancienne piste forestière.
Nous avons, par une analyse croisée entre les indices d'activités humaines et faunique
obtenu la distribution spatiale des signes de braconnage (carte ci-contre). De cette carte, il
ressart que les zones pauvres en indice de présence animale sont les plus perturbées par
l’action de homme. On peut donc conclure que la faune de la zone affectionne les sites
vides d'activité de braconnage, et a tendance à éviter les axes routiers fréquentés. Il apparaît
donc que la faune étudiée est concentrée dans les zones peu anthropisées mais subie
l'influence d'importantes perturbations anthropiques.

Plusieurs facteurs influencent les relations hommes - faune et, dans ces conditions,
entrainent des changements dans la dynamique des espèces faunique et partant des
changements dans l'utilisation du territoire par les populations riveraines. En effet, les
riverains ont tendance à se déplacer vers les zones de refuge ou la faune est riche et
abondante.

Les principales activités qui influencent la distribution spatiale des mammifères sont
l'exploitation forestière, l’agriculture, la chasse, la cueillette des PFNL, et dans une moindre
mesure la pêche. Ces activités induisent des perturbations indéniables dans l'UFA en
détruisant et en fragmentant l'habitat de la faune Cet situation pose fa problématique de la
cohabitation entre les populations locales et la faune et met en évidence toute la difficulté
de mettre en place un système efficace de gestion des ressources fauniques dans une forêt
de production.

21
2. L'ENVIRONNEMENT SOCIO-ECONOMIQUE

Le diagnostic socio-économique a été réalisé en novembre 2012, sous la supervision du
bureau TFM. Les villages et campements pris en compte dans le cadre de ce diagnostic sont
les campements inclus dans les limites de l'UFA 10 057 et les villages dont le terroir de
subsistance, au sens farge, (chasse, pêche, lieux de culte, patrimoine coutumier, lieux sacrés,
anciennes plantations.) est contigu aux limites de cette UFA, à savoir les villages et
campements riverains qui sont situés dans la zone d'influence de ce massif.

Z.1 CARACTERISTIQUES DEMOGRAPHIQUES

2,1.1 Description de la population

L'ancien camp forestier de Babéto, installé en 1980 par la Société Forestière et Industrielle
de la Doumé (SFID) est situé à l'intérieur de l'UFA 10 057 et plus précisément à l'Ouest du
massif, non loin du carrefour Bitamyen. Des campements de chasseurs, pêcheurs et
agriculteurs sont implantés à l'intérieur de l'UFA et dans la zone agroforestière voisine. Le
Tableau 4 suivant présente la répartition des différentes ethnies dans les villages concernés.

Tableau 4 : Principaux groupes ethniques majoritaires vivant autour de V'UFA 10 057

VILLAGES ETHNIES AXES ROUTIERS DANS LESQUELS
SONT SITUES CES VILLAGES
NGUELEBOK BOL 7 [NATIONALE NGUELEBOK -MBANG
| NYAMSAMBO |
FAZENG |
BITAMYEN Bou NATIONALE NGUELEBOK -BATOURI
NOEMBO KAKO -LOSSOU
LELO
NGOUTOU
TOUKI KAKO -LOSSOU ROUTE NATIONALE  NGUELEOK -
MBAMA | BATOURI
GOUABILA
MODIENDI 1 MPIPIEND
MODIENDI2 |
BAMBOUTA
| MOKOLO KAKD |
| MEZIME
Bou
| BANGANTOU
| MBOBOTO BOL
| MONT-FEBE |
THKONDI2 |
l'BAMEKOK |

GOUTE i

[BIMBA : |

MOULODIA | BANGANTOU P'NATIONALE KAGNOL 11-BATOURI
MBENDISSOLA | MBOPALO

KOM80 AMOUGOU

LOMBAYA
| Source: Rapport d'enquêtes soclo-économiques autour de F'UFA 10 057 (2012)

KAKO

Lu

L'ensemble de ia population de l'UFA 19-057 est répartie dans 24 villages qui sont situés en
bordure de routes, le long des axes routiers nationaux et d’une piste forestière qui traverse
FUFA,

Des campements de chasseurs et de pêcheurs sont implantés à l’intérieur et à l'extérieur de
PUFA et à des endroits qui échappent au contrôle des villages. Sept ethnies, hors mis Jes
villages hétéroclites tels que Nguéiébok et Babéto, peuplent l'ensemble des villages de
VUFA. il s'agit des BANGANTOU ; des MEZIME ; des BOLI ; des MPIPIEND ; des MBOPALO ;
des KAKO-LOSSOU.

Pour estimer là population totale de zone, un recensement des habitants a été réalisé case
par case dans chaque village. La population totale est de 6 366 habitants. Le tableau 5 ci-
après présente la répartition de la population dans les villages.

Tableau 5 : Répartition de la population dans les villages

D POPULATIONTOTALE |
| 1234
45 225

nn 4 PE |

39 195
L

VILLAGES
NGUELEBOK
NYAMSAMEO
NZENG
BITAMYEN
MBAMA
GOUABILA
MODIENDI 1
MODJENDI2
BEMBOUTA

MBOBOTO
MONT — FEBE

NDEMBO

firlo
NGOUTOU

23
TOUKI 32 148
MOULODIA 74 375
ÉMBENDISSOA [6 [280
KOMBO AMOUGOU 60 331 En
ÉLOMBAYA CS 255
TOTAL 1228 8386 |

Source: Dénombrement des Rabitants por moison réalisé par Le District de Santé de Mbang en 2005et enquête socioéconomique menée
dans les vllages de J'UFA 10-057

La population de ces villages est caractérisée par une grande diversité. Dans un même
village, on retrouve, en plus des autochtones, d'autres groupes ethniques minoritaires qui se
sont installés depuis plusieurs décennies, soit par des liens de mariage, soit pour des
activités socio -professionnelles.

Les données présentées ci-dessous proviennent des enquêtes socio-économiques, qui ont
porté sur un échantillon de 174 personnes, soit 1,5% du nombre total d'habitants, réparti
entre les villages et à l’intérieur des différentes classes d'activité et classes sociales, de façon
à être représentatif de la population locale.

Huit groupes ethniques sont majoritairement originaires de la zone. Il s'agit des Mbopalo,
Kaka-Lossou, Mpipiend, Kako, Mezime, Boli, Bangantou.

2.1.2 Croyances et religion

Les évènements traditionnels les rites et les coutumes, les interdits, les croyances et les
religions font parties des activités socio cultureiles pratiquées par les populations des
villages riverains de ce massif forestier. Parmi ces rites et coutumes, il y a l’existance de
totems {serpent noir par exemple), de sites sacrés et des cercles d'initiation. Ces pratiques
étaient réservées aux hommes surtout, et quelques femmes âgées dans le but d'implorer «
leurs Dieux » afin qu'il leur accorde des grâces au village en début ou en fin d'année. Par
exemple, l'augmentation des récoltes, des produits de chasse et de pêche, les mariages et
non les divorces ; Bref, ces rites avaient des ambitions tournées vers la prospérité dansles
villages.

Les confessions religieuses présentes dans la zone sont le catholicisme (24églises), le
protestantisme (Eglise Presbytérienne Camerounaise — 11 lieux de culte), le protestantisme
adventiste {4 lieux de cuite), l’animisme (populations Baka), lisfam(2 mosquées) et les
nouvelles églises (Vraie église de Dieu, Eglise du Plein Evangile, Eglise Espérante vivante... -12
lieux de culte]. Par ordre d'importance décroissante, les églises les plus représentées sont

l'église catholique, l’église protestante et les nouvelles églises.

2.1.3 Mobilité et migration

La migration d’aliochtones à l’intérieur de la zone est liée à l'exploitation forestière qui est
active dans la zone depuis les années 1960 avec la société Pernolet, devenue Compagnie
Pernolet Mbang {CPM)} en 1982 et rachetée par la SFID en 1986 et la société EFC.

24
L'arrivée de l'exploitation forestière a permis l'accès à l'intérieur de S'UFA par la création de
nouveaux axes routiers. Le long de la piste forestière principale qui traverse l'UFA 10-057,
des personnes originaires de villages environnants se sont installées afin de profiter de cet
axe routier pour écouler leur production agricole.

En dehors de ces phénomènes de migration, les principales causes de mobilité des
personnes, qui se déplacent essentiellement des petits villages vers les villes sont les
suivantes :

+ ravitaillement en produits de première nécessité à Mbang ou Batouri ;

+ éducation : les jeunes se déplacent déjà pour accéder à l'école primaire fonctionnelle
fa plus proche de leur domicile, puis pour poursuivre leurs études dans les
établissements d'enseignement secondaire (Mbang et Batouri) ou universitaire ;

+ accès à un centre de santé équipé : les plus grands centres étant ceux de Mbang,
Nguélébok et Batouri ;

+ _ recherche d’un emploi : dans les villes industrielles comme Mbang et Batouri ;

+ commerce ambulant : les personnes se déplacent alors des plus grands centres vers
les villages pour y vendre les produits de première nécessité ;

s enfin, traditionnellement, les femmes quittent également leurs villages pour se

marier.

2.2 ACTIVITES DE LA POPULATION

Les principales activités villageoises sant la chasse, la pêche artisanale, l’agriculture
extensive et la collecte des produits secondaires. Ces activités sant pratiquées tant en
périphérie qu'à l'intérieur du massif.

2.2.1 Activités liées à la forêt

Les populations locales ont des activités liées à la forêt qui s'étendent sur la globalité de
l'UFA. La forêt et jes ressources qu'elle contient sont considérées par les populations comme
un bien collectif de la communauté. Ces ressources sont nombreuses, il s'agit, entre autres,
de la récolte des graines de Moabi ou de cola, des fruits d’Amvout ou de Longhi et des
feuilles de Gnetum africonum locaiement appelé Coco’o.

En plus de fa cueillette des fruits, la forêt apporte aux populations un complément
alimentaire non négligeable, grâce à la récoite du miel et du vin de palme ou au ramassage
des chenilles, notamment celles du Sapelli (Entandrophragma cylindricum).

Enfin, la forêt recèle une grande variété d'espèces végétales qui sont utilisées dans la
pharmacopée traditionnelle.

2.2.2 Organisation traditionnelle

Le pouvoir traditionnel est organisé en chefferies de deuxième et de troisième degré. Le chef
de deuxième degré est le chef du canton. Le chef de troisième degré, où chef du village, est
souvent assisté d’un sous-chef et des notables du village.

Dans le cas des campements pygmées, il n'existe pas de chefferie de troisième degré.

25
Les relations entre les chefferies traditionnelles et les autorités administratives (Sous-préfet,
Députés, Maire, Commandant de Brigade...) ne sont réellement existantes qu'en période
électorale.

Traditionnellement, les villages possèdent une zone de forêt vierge sur leur territoire. Cette
forêt appartient à l’ensemble de la communauté et son appropriation se fait en faisant valoir
le « droit de hache ». La zone de forêt défrichée par une personne devient la propriété du
ménage et se transmet ensuite par héritage (de père en fils). Dans quelques villages, les
femmes ont les mêmes droits d'accès à la terre que les hommes.

Une particularité concerne l'aménagement de portions de cours d'eau pour y pratiquer ta
pèche au barrage en période d'étiage, qui donne un droit d'accès à la ressource prioritaire à
la famille qui à réalisé le travail, même lorsque la rivière se trouve en dehors de la zone
villageoise.

Un aflochtone ne peut accéder à la terre du village que par négociation avec l’ensemble du
village {chef, notables et population). Par contre, les droits d'usage sont les même pour les
allochtones et autochtones en ce qui concerne la chasse, la pêche ou la cueillette.

2.2.3 Activités agricoles traditionnelles

L'aire agricole n'est pas entièrement couverte par les plantations, mais également par des
jachères et des portions de forêt non défrichées. D'une façon générale, le système
agricultural sur brülis optimise à la fois la productivité du travail et celle de l'écosystème en
utilisant de la matière organique stockée dans la biomasse aérienne pour enrichir des sols
pauvres largement lessivés.

La dynamique d'expansion de l'aire agricole dépend principalement du désenclavement et
de ta dynamique de population de la zone. De nouvelles zones agricoles ont été récemment
installées le long de la piste forestière qui traverse l'UFA 10-057.

2.2.4 Activités agricoles de rente

La culture du cacao et du café robusta constituaient l'essentiel des cultures de rente de la
zone. Depuis fa fermeture des ZAPI/EST (Zone d'Action Prioritaire Intégrée de l'Est) dans les
années 1987-1988 et la baisse drastique des prix de ces produits, presque toutes ces
cultures ont été abandonnées. Quelques plantations de cacaoyers sant pourtant
entretenues dans certains villages. Une partie de ces plantations est implantée dans P'UFA
10-057.

2.2.5 La pêche

Les principaux cours d'eau de la zone sont : Touki qui se jettent dans ls Doumé, affluent de la
Kadéy qui borde l'UFA 10-057 à l'Est.

Sept types de pêche sont pratiqués dans la zone : la pêche à la ligne et sa variante la pêche
aux hameçons sant pratiquées sur les cours d'eau secondaires, la pêche au barrage et la
pêche dans les digues ou pisciculture sont pratiquées en période d'étiage, la pêche à la nasse
et l'incendie des berges sont pratiquées dans les petits cours d’eau, la pêche au filet est-elle

26
pratiquée sur les grands cours d’eau {Doumé ou Kadey]. Les noms locaux des espèces
pêchées sont : le « ngondo », le poisson courant, le silure, la crevette, le crabe, le poisson
vipère, le capitaine, la carpe, l’anguille et le brochet. Les produits de la pêche sont conservés
par fumage et séchage.

2.2.6 L'élevage

L'élevage est une activité secondaire pour les populations de la zone. Un petit cheptel
composé de volailles et petits ruminants divague à l'intérieur du village. Les produits sont
destinés à l'autoconsommation, à fa célébration de fêtes et parfois à la vente. Les maladies
les plus fréquentes pour ces animaux sont la peste aviaire et la peste porcine.

2.2.7 La chasse

La chasse de subsistance est l’une des principales activités des populations locales. Elle est
pratiquée partout et toute l'année dans l'UFA 10-057. Cette activité est plus intense pendant
la grande saison des pluies : de juin à novembre.

Sept types de chasse ont été recensés par l'enquête socio-économique. Il s’agit de : la chasse
au fusit, la chasse au piège, la chasse à l’arbalète, à la lance, à fa courre, la chasse aux
barrages et l’assommoir. Les principaux types de chasse sont la chasse aux pièges, fa chasse
au fusil et la chasse au barrage.

La chasse au fusil est pratiquée avec des carabines de type 458 mais aussi des armes à feu de
fabrication locale : les « Gomta ». Les carabines sont la propriété de notables des grands
villages.

L'assommoir est un type de chasse rarement pratiqué dans la zone.

La chasse au barrage est en fait une variante la chasse au piège puisque le barrage est
constitué d’une ligne de pièges. Cette chasse est surtout pratiquée à proximité des cultures,
pour protéger les champs des déprédations animales.

Les principales espèces chassées sant les céphalophes, le rat de Gambie, l'arthérure, l'aula
code, les singes, tortues, vinères, civettes, pangolins, potemochères, gazelles et les chats
tigre.

La chasse au fusil se pratique aussi bien de jour que de nuit. Les singes (Gorilla gorillla et Pan
trogladytes) en particuliers, les potamochères (Potamochoerus} et les aiseaux sont les
principales espèces concernées par la chasse diurne. Contrairement à la chasse diurne qui
permet au chasseur de sélectionner son gibier, la chasse nocturne est non sélective ; les
espèces prélevées par cette chasse sont surtout les céphalaphes, les Sitatunga (Tragela
phusspeker), les Manidae (Manis gingantea, M.tetradactyla),

La chasse pratiquée par les allochtanes — Mbopalo de Lila, Yanguere de Mboun ou, les Kako
de Batouri, les Baya de Bertoua, les Maka d'Abong-Mbang ou les Ewondo du Centre du pays
— est essentiellement destinée à la commercialisation.

Le gibier est vendu frais ou séché. Cette activité n’occupe pas une place significative dans
F'UFA 10 057.

27
F

L. _

| Api Miel

| Afstonia boonei Emien | Lomo Ecorce utilisée dans la pharmacopée
| (aflaitement)

| Pycnanthusangolensis Hlomba

| Erytropieunivorens: Tali

2.2.9 Les sociétés de développement et GIC

La main d'œuvre étant essentiellement Familiale, les hommes et femmes sont constitués en
groupes de travail pour faciliter {es travaux agricoles. C'est pour cette raison que les groupes
de travail sont beaucoup plus répandus que les Groupements d'Intérêt Commun (GIC) : on
en recense 6 pour l'ensemble de la zone : 3 GIC mixtes, 2 GIC de femmes et 1 GIC d'hommes.
De nombreux groupes et associations ont été recensés dans les villages de la zone : 32 pour
l'ensemble de la zone dont 10 associations ou groupes de femmes, 9 d'hommes et 13
mixtes. On note également 22 antennes du Comité de Lutte Contre le SIDA (CLCSj et 6
Comités de Développement (CDD). Si les GIC et associations des villages de la zone sont
finalement très nombreux, ils ne sont pas pour autant très efficaces. L'essentiel d'entre eux
est orienté vers les travaux agricoles.

2.3 ACTIVITES ECONOMIQUES

L'agriculture reste la principale source de revenus et de survie pour les populations de la
zone. Les autres sources étant les PFNE, la chasse, la pêche et la foresterie communautaire
en cours dans certains villages.

L'étude sur la gestion durable des produits secondaires végétaux menée dans le cadre du
Projet Forêts Communautaires a montré que le développement de certaines filières de PFNL
{Irvingia gabonensis, Ricinodendron heudelotii, …) est rentable sur le plan des revenus que
ces activités sont en mesure de conférer aux popufations rurales de la zone.

Quoi qu'il en soit, la production des PFNL reste un facteur aléatoire selon les années; ce qui
ne permet pas de pouvoir assurer les revenus surs et fixes aux communautés.

2.3.1 Activités industrielles

La Société Forestière et Industrielle de Doumé (SFID), active depuis 1947, est la plus
importante société forestière de la région. À côté de la SFID, on cite également la Société de
Transformation des Bois de la Kadey (STBK) qui possède une unité de transformation
installée à Batouri.

2.3.2 Agro-tndustries
Aucune activité agro-industrielle n'existe dans la zone.

2.3.3 Pêche industrielle
Aucune activité de pêche industrielle n'existe dans la zone.

29

2.3.4 Tourisme et écotaurisme

Aucune activité touristique ou écotouristique n'existe dans la zone. Les infrastructures
disponibles pour cette activité sont limitées aux quelques auberges des villes de Mbang et
Batouri, actuellement fréquentées par les routiers. Aucune aire protégée n'est présente
dans la zone. L'UFA n'offre aucun potentiel de développement de tourisme.

2,4 LES INFRASTRUCTURES
Les différentes infrastructures identifiées par l'étude socio-économique sont les suivantes.

* La zone compte 8 centres de santé : 5 centres de santé d'Etat ; 3 dispensaires dont 1
d'Etat, 1 de la SHD et 1 privé catholique ;

+ En matière d'éducation, la zone compte 22 écoles primaires publiques, 4 école
primaire privée catholique, 1 collège d'enseignement technique et 1 Lycée
d'Enseignement Général ;

e Pour f’accès à l’eau, 12 forages, dont 6 sont non fonctionnels, sont installés dans
divers villages de la zone:

« L'accès à l'électricité est faiblement assuré par 7 groupes électrogènes dont 4 dans
les villages ;

+ Le commerce de proximité est assuré par 12 caisses pour le petit commerce ; 4
buvettes ; 5 boutiques et 1 parapharmacie.

Les villes de Batouri et Mbang sont connectées aux réseaux de téléphanie mobile (Orange
et/ou MTN). if est possible de recevoir dans son téléphone portable, l’onde de l’un des deux
réseaux dans certains endroits sur f’axe Mbang — Batouri, en forêt au dans certains villages
riverains. En dehors de ces infrastructures, signalons que les communes de Batouri et de
Mbang sont dotées de radios communautaires. Les populations de plusieurs villages
riverains du massif forestier reçoivent des informations dans leur transistor sur la bande «
Frequency Modulotions de ces radios.

30
3 ETAT DE LA FORET
3.1 HISTORIQUE DE LA FORET

3.1.1 Origine de la forêt

On retrouve l'UFA 10-057 avec une délimitation similaire dans le plan de zonage du
Cameroun forestier méridionai (janvier 1993), en tant qu'espace dédié à la production de
matière ligneuse.

Le projet d'élaboration du plan d'aménagement de I‘UFA 10 057 a été initié par la société
DINO ET FILS, second attributaire de ce massif par convention provisoire
n°002/CPE/MINFOF/CAB du 18 juin 2011 après qu'elle ait été abandonnée par fa société
ingénierie Forestière, premier attributaire en novembre 2001.

3.1.2 Perturbations naturelles ou humaines

Aucune perturbation naturelle importante n'est à signaler. L'action anthropique est analysée
dans les paragraphes précédents. Le fait le plus marquant a été l'ouverture par la STBK de la
route privée d'accès qui traverse UFA 10-057 pour rejoindre la ville de Batouri.

3.2 TRAVAUX FORESTIERS ANTERIEURS

3.2.1 Reboisement
Aucun reboisement n'a été effectué dans la zone.

3.2.2 inventaires et autres études du milieu

Le territoire de l’UFA est inclus dans la phase IV de l'inventaire national de reconnaissance.
Cette phase est achevée et les tarifs de cubage correspondants désormais disponibles ont
été utilisés dans le cadre de l'élaboration du plan d'aménagement.

3.23 Exploitations

La forêt a déjà été parcourue par l'explaitation sur la quasi-totalité de sa superficie, seules
quelques poches de forêt n’ayant pas été prospectées à l'époque, certainement par manque
de recul et d'outils cartographiques. L'activité aurait débuté dans les années 70, avec la
licence de coupe 1551. Elle s’est ensuite poursuivie à partir de 2002 dans sa partie ouest, au
titre des premières assiettes de coupe de V'UFA 10 057.

Depuis l'acquisition de f'UFA 10 057 en 2011, la société DINO ET FILS a exploité trois assiettes
annuelles de coupes présentées dans la figure de la page 32,

3.2.4 Autres aménagements {forestier, touristiques, cynégétiques, etc.)
Aucun de ces aménagements n'a été mis en place antérieurement dans fa zone.

31
2.2.8 La cueitlette

Le diagnostic socio-économique souligne l'importance tenue par les produits forestiers non

ligneux d'œuvre dans de nombreuses activités menées par les viflageais. La liste des produits

fournie par l'étude socio-économique est présentée dans le Tableau 6 ci-dessous.

Tableau 6 : Produits forestiers non ligneux

commercial
Baillonellatoxisperma Moabi Fruits, amandes, écorces. Consommation, |
péche à Flaide des déchets suite à
l'extraction d'huile, vente, soin du mal de
dos et renforcement des capacités
{0 D sexuelles
lrvingiagabonensis Mangue Andok, Consammation, extraction d'huile, vente,
sauvage Péké,payo ! soin des maladies des femmes.
Gorcinia cola Onie Ngbwel Fermentation du vin de paime ou de
raphia, consommation et vente
Raphia hookeri Raphia Ndiis Bambou, feuilies, fruits, jus ; fabrication
des lits, chaises, portes, murs de maison,
jeu de songo, matériel de pêche,
fabrication des nattes pour les toits des
maisans, préparation des vins distillés ;
Ricinodendronheudelotii l'ange djangsang | Amandes et fruits Consommation et |
extraction d'huile, jeu de songo; vente.
Laccospernasecundifloru | Gros rotin Ka'a Artisanat {fabrication des meubles)
Eremospathamacrocorpa Petit rotin Lo'o Liane dans la fabrication des corbeilles et
paniers. Fil d'attache matériel de chasse
Meranthocloospp | Marantacées | Bikä Feuilles, fibres fruits. Construction des
tentes/maisons, emballages, fils
d'attache, consommation et soins
médicaux
lTérmitomyces Champignons Bidouoh Plante entière, Consommation,
médicales et vente
Imbrasiaspp chenilles Animal entier. Consommation, soin |

médical, vente

Fruits et écorces. Consommation, soins
des mères pour l'allaitement des enfants

Annonididiummeonni Corossolier
sauvage
Dioscoreaspp igname sauvage | Sapa

Tubercules, Consommation

ES Es

€ TT AAC EXPLOITEES AU COURS DES TROIS DERNIERES ANNEES 2

Le

3.3 L'INVENTAIRE D'AMENAGEMENT

L'inventaire d'aménagement mené en 2012 dans le cadre de la préparation du présent plan
d'aménagement s’est fait conformément aux normes d'inventaire d'aménagement et de
préinvestissement établies par l'Office National de Développement des Forêts du Cameroun
{ONADEF} et dans l'esprit de l’Arrêté N°0222 / A / MINEF du 25 mai 2001 fixant les
procédures d'élaboration, d'approbation, de suivi et de contrôle de la mise en œuvre des
plans d'aménagement des forêts de production du domaine permanent. Plusieurs étapes
ont été suivies.

3.3.1 Préparation de f’inventaire

En première étape, la stratification forestière a permis d'étudier l'accessibilité du massif
forestier et d’élabarer un plan de sondage adéquat approuvé ensuite par l'administration
forestière (annexe 3}. Diverses investigations ont ensuite été menées sur le terrain pour
mieux connaître la forêt et pour rencontrer les populations riveraines en prélude à la
réalisation des opérations de terrain. Des séances de sensibilisation et d’informations
portant sur la réforme forestière et ses implications sur fes travaux menés dans les
concessions forestières ant été données aux équipes en charge des différentes activités. Des
travaux pratiques sur les techniques de réalisation d’un sondage, sur l'ouverture d’un layon
et sur le comptage d’une parcelle, ont été donnés au personnel temporaire, constitué
essentiellement de la main d'œuvre locale, recruté pour ces apérations avant le début des
travaux dans l'UFA.

Ü a été nécessaire de mettre en place une session de formation et de recyclage an
reconnaissance botanique pour le personnel qualifié chargé de la conduite des équipes
d'inventaire et de l'identification des espèces. Cette session de formation s’est étalée sur un
mois et a été donnée par un Botaniste Consultant en retraite de l’Herbier National. Une
dizaine de techniciens diplômés de l'Ecole des Eaux et Forêts de Mbalmayo ont participé à
cette farmation au terme de laquelle les six meilleurs ont été sélectionnés.

3,3.2 Méthodologie

À partir de photos aériennes au 1/ 20.000e et au 1/ 50.000e, une carte provisoire des
différentes formations végétales présentes a été établie. Elle à ensuite permis d'élaborer un
plan de sondage dont une vue est présentée dans la figure ci-dessous.

Des fiches descriptives des layons de comptage et des fiches de récolte de données
d'inventaire ont été préparées et multipliées.

Une première équipe est entrée en forêt pour l'ouverture du layon de base et le
positionnement des layons de comptage. Elle a ensuite été suivie par deux équipes
d'ouverture des layons de comptage.

Ces travaux réalisés, deux équipes d'inventaire, comptant chacune 3 techniciens batanistes
et 3 prospecteurs, sont entrées en forêt pour le comptage. Ces équipes ont inventorié puis

33
mesuré tous les arbres dont le diamètre était supérieur à 20 cm. Une parcelle floristique de
5 m de tong et 20 m de large a été prise en compte au début de chaque layon de comptage.
Un suivi-évaluation permanent à été assuré sur le terrain par le formateur (cadre en retraite
de l’herbier national) lors de missions de contrôle régulières.

Au bureau, les essences inventoriées ont été classées en 5 groupes (Aménagées-
Complémentaires Top 50 -— Promotion — Spéciales — Bourrage) pour respecter les normes
exigées par le logiciel agréé pour le traitement des données d'inventaire d'aménagement
(TIAMA).

3.2.3 Mise en œuvre

La photo-interprétation puis la carte de stratification forestière finale ont été réalisées par le
CETELCAF alors que l'inventaire d'aménagement a été mis en œuvre par la Sarl GRACOVIR
agréée aux inventaires par arrêté n° 0947/A/CAB/MINEF/DF du 30 juillet 1999 du Ministère
de l'Environnement et des Forêts.

Les travaux d'inventaire réalisés au cours du deuxième semestre de l’année 2012 ont fait
Fobjet d’un contrôle par l'administration forestière à chacune des étapes prévues
conformément à l'esprit de l’Arrêté 222.

La compilation et le traitement des données ont été effectués à l'aide du logiciel TIAMA. Les
résultats de cet inventaire d'aménagement figurent dans le rapport d'inventaire réalisé par
GRACOVIR. Une synthèse des résultats abtenus sont présentés ci-dessous.

3.4 ANALYSE, SYNTHESE DES RESULTATS DE L'INVENTAIRE D'AMENAGEMENT DE

L'UFA 10 057

Les opérations de terrain (layonnage et comptage) ont été dirigées et réalisées par des
équipes d'inventaire de la société Tropical Forest Management {(TFM) en partenariat avec
GRACOVIR. La planification du travail, le suivi et le contrôle des opérations de terrain ont été
fait en collaboration avec la Direction Forêt de la société DINO ET FILS, et ceci dans le strict
respect des normes national d'inventaire d'aménagement éditées par FONADEF en juin
1991.

La définition du plan de sondage a fait l'objet d’un document spécifique validé par le
MINFOF suivant F'Attestation de conformité du plan de sondage
N°003/L/MINFOF/SG/DF/SDIAF/SI du 23 mars 2005.

Les résultats issus des compilations réalisées avec le logiciel Tiama ont été fournis à
Fadministration forestière, sous la forme d’un rapport d'inventaire classique.

3.4.1 Contenance

Le Tableau 7 donne la table de contenance telle que fournie par le logiciel Tisma. Les
surfaces des strates sont issues de la digitalisation de la carte forestière sous SiG.

Rappelons que le report de cette carte s’est fait en s'appuyant sur le réseau hydrographique
obtenu sur cartes topographiques au 1:50.000ème. Cette méthode, au demeurant
préconisée par l'itinéraire technique des normes nationales, a conduit à de légers décalages

34
par rapport par exemple à des images Landsat orthorectifiées ou encore par rapport aux
prises de points GPS. Le chiffre global annoncé s'écarte inévitablement un peu de la
superficie officielle de l'UFA.

Les strates considérées comme potentiellement productives (affectation FOR par le logiciel
Tiama) représentent 84,96 % de la superficie totale. Cependant ce constat doit être moduié
par la considération suivante : l'emprise des raphiales a visiblement été surévaluée (9.13%
de la superficie totale) et l'on verra plus en détail cette question plus loin dans le paragraphe
sur l'aménagement de la série de production. Pour atteindre des seuils statistiques suffisants
(nombre de placettes concernées), des regroupements de strates physionomiquement
proches sont réalisés pour compiler certains résultats. La carte au 1:50.000ème a été
déposée auprès de l'administration.

Pour faciliter la compilation des résultats et améliorer le traitement, les strates non ou peu
inventoriées ont été regroupées en les intégrant aux principales strates inventoriées suivant
un critère de ressemblance morphologique et structurelle.

Tableau 7 : Table de contenance

es es _—_ nn

{ ? Nb, Parcelles
Affectation

| _ |

DHCb

DHC d FOR
Secondaire

6 300,00

10

38 3 500,00

45) 330000 |
Sous-total: — 920 36 149,00 |
GRAND TOTAL: D 920 [
Légende : I

-DHC b : Forêt dense humide semi-caducifoliée dense

-DHC d : Forêt dense humide semi-caducifoliée moins dense
-SA b : Forêt secondaire âgée dense

-SA IN b : Forêt secondaire âgée inaccessible dense

-Si b : Forêt secondaire jeune dense

-S} d : Forêt secondaire jeune moins dense

-MIT : Forêt marécageuse inondée temporairement

-MRA : Forêt marécageuse à raphiale

35
3.4.2 Effectifs

a) La fiste des espèces ligneuses relevées lors de l'inventaire d'aménagement est reprise est

présentée dans le rapport d'inventaire d‘aménagement. Pour lédition du rapport

d'inventaire, les essences ont été distribuées dans 5 groupes par conformité avec le logiciel
TIAMA.
b} Table de peuplement : Le Tabieau 10 présente les effectifs pour les essences principales,
pour la seule unité de compilation que comprenait l'inventaire, et en considérant les strates
« FOR ».

Tableau 8 : Table de peuplement

Essence | Tiges total | Tiges >> DM
Abam à poils rouges { 0,03 920

Abamévélé l 0,02 568 101
Abam fruit jaune J 100f 77 007

Abam vrai

Acajou blanc DS 4228 |

Acajou de bassam ü! 57} 0
Ale } Abel 7 02) 6595 2953
Alep a 3,64 111 898 30 984
Aningré À T 026 7 880 784
LAningré 0,33 100317 688
Assamela / Afrormosia D ai (e)
lAyous / Obeche À 1,26 38 847 9 076
[Arobé 1 0,05 1408 15]
Bahia 0,35 10 876 1920
|Bété Ï __297| 7 60429! 13 320)
Bilinga 0,15 4739 108
[Bongo H (Olen) | 0,02 513] 166 |
| Bossé clair i 0,38 11 535 | 300
lBossé foncé | 02|

| Fromager / Ceiba 0.967 25 471 24 169
: Homba 1324 0,541 16 580 6 190
‘troka l 7766 1662
lKossipo 9 269 902
_ TT

| Kotibé 18 388 | 2593
36
[Kkoto 1326 6,1 3 ssT | 884
Longhi TT 1210 6,36 11056 1508
Lotofa / Nkanang 1121 4,95 | 151 968 42 032
Mambodé 133| 642 3799 ist
Naga 1335 0,02 532 213
Niové … 1338 0,2 6224 397
Okan | 1341 0,22 EBs| 2586
Onzabilt K 71342 0,04 1378 594
Onzabili M TT 1870) û ml 59
Padouk blanc 1344) 7 051 15769] 2678
Padouk rouge TT 73345 24] 45 279 el
Sapelli 1122 0,37 11300 589
Speo 1123, 01 3134 269
Tai E In ae 0,76 23 292 771374
Tama T 1124] 007 2030 170

[roral TT 26,72| 820 497 267 914

Les Figures suivantes illustrent la répartition par essences des tiges de diamètre supérieur ou
égal au DME.

Sipus 26 174

Mag: 213: 166

meer LEE LUEe

bas à paie rougess
us F 180 #4 (Otant, 156:

mé

Fiarras 170 13%

37
Hot: 84: 155

Dibétuur: 874; 18%

A Ki SE HAS

Aningré A; 786; 23%

bem Huit jauve, 681;
52%
Aningré &: 688: 22

Padouk blanc; 2 résine
678; 13%

Lenghi: 1 508: 7%

Kotibé; 2 598; 13%

L sronc; à 66289

Okan; 2 586; 13%

Abarn vral; à 568;
13%
Frahé / Limba: 51 198;
2%

Padouk rouge; 12
“à

Aâté; L4 320; ba

ati: 13730: 6%

Lotofa / Nxanang;
42022:17%

Frarmager / Ceibs:

Aeg: 36 984-138 24169 20%

Figure 3 : Répartition des tiges par essence dans le groupe principales

33
c} Table de distribution des effectifs : le Tablesu10 présente la distribution des effectifs par essence et par classe de diamètre pour les

essences principales, pour la seule unité de compilation que comprenait l'inventaire, et en considérant les strates «FOR».

Tableau 9 : Tabie de distribution des effectifs
Ê 1402 | rouges 441 277] 202
[1408 | Abamdvélé 52 52 101} l
1403 ! Abarn fruit jaune 533 212 236
|_ 1419} Abamvrai 1327| 1390! 1327
1102 | Acajou blanc 635 1201 1054
1103 | Acajou de bassam | 0! 57 0 0 0
1301 | Aiélé / Abel Î 539! 1342] 1230] 491] 614) 1339) 42 6595
1304 | Alep 22402| 20152] 13756] 2236] 3264] 3070 111898
2204 | Aningré À ani] 480 26] 114! 14 ol o Fes |
2202 | AningréR ___5 0 CE | douar
Assamela / î
1104 | Afrormos 0 Ce] o!
1105 | Ayous / Gbeche 2939 2936 1498 !
3106 | Arobé 0 a où
1204 | Bahia Ï 261 a 522 4
1107 | Bété 670 757 °!
1308 | Bilinga s2 s o!
3205 | Bonga H {Olan) ü 0 57!
1108 | Bossé clair 300 9 0!
1109 | Bossé foncé 52 ai di
1310 | Dabéme 1526] 1506 LE
2310 | Dibétou 531 25f 0) 5

2121 168 o
TA12 |'aussié rouge Jos 1881] 1704] 431) 302
| 1316 | Emien 2540] 4870] 7700] ses | ssl
| 1209 | éyong TT sal 1606! 803] 921 436
1320 | Fraké / Limbo s7| 12387] 12600!
[1321 | Fromager / Ceiba 15161 134] 1541
BA one 2787) 2622
1136 | 1roko 879 480
1117 | kossipo
| 118 Kotibé
Koto
Longhi L _
Lotofa / Nkanang
Mambodé
Naga

Gkan

1344 | Padauk blanc

1345 | Padouk rouge 3346 4740
1422 | Sapelit 2189 211
1123 | siso [424 52
[ 1346{ Tai F 2126! 4494 2927
Ta lime 25] 1 57|
nn l 13963 Î Î l Ï
[rotai al 182189 | 145288! 115584] sogcal 54741! 28422 ébbdi 320497!
al
DR OS D O0 0 Œ US ON JS HS US OR Œ 0 NN ŒN Œn Un en
65 tot
grt-ort
Et EOCT
6éto7t
STE OUT
BOL OUT
66 06
68 0x
[PAU
6r 0%
0

Abam évélé

[or
H &e-DE
Far

200

BSLOST
GP LOYT
ÉET-OL
Dada
ETrOIT
60T-00T
66-06

d} Histogrammes des structures par essences et por classe de diamètre
Abam à poils rouges

Ils ont été canstruits pour les essences du top 50

Abam vrai

Abam fruit jaune

667-064
bt-QPT
EE QET
GET-DET
SITQIT

L'ART
Li T-OET
Lana
ALL OTI
bETOUT
6606

68 08

Acajou de bassam

Acajou blanc

aauu

42

6SFUST
GpT-OE
GET-OET
Casa
SLEGIL
01-001

t
GCTOET
CARTE
éttratt
60T-001
66-06
US 0
5é 04
63-09

Alep

35000

Aiélé / Abel

tue

657-05€ 551-987 [6er

ET bT-0bT À 6prot
SEL OE SéT-OT | ÉET-OET
Éagas GRV-OLT | ervoc1
| strort foron g I étrers
[ s0voat æ PTT S LL 601-007
L urus © Gér06 r-1 PTT Ga
EL sur 50 us-08 © D ces
LL 60e £ 62-02 D. D eq
EL 6905 £ D 6700 $ DT 690%
ms 86-06 508 £
Lu eee G-0r utot < — 6ror
60 6t-0€ TT Gt
CE 6e 07 6207 TT 60
& ggge 2 2ex220
sSCGSE 657-0357 ÉM aus 3
GHT-OPT SbT-OLT 5EE-OYI
= GEL QT GET-GET GÉTOLT
Tera 6er cet Hi berne
Ê'errorr SLEAUT £ SLT OTE
LE 60T-061 « 507-005 5
66-06 en E
DT 608 En <
£ —
5 Li
< ü
Ë
a
= & sEne
LU see  —
£282288° É RES32%S

e51-0ST 6ST-GST SFT-OST

GRT-OT GET GPT St OpT
Gef-0ET Gétat SETGET
SUT-QT GTEOCT GE OÈT
SCT-UTE 6IT-OIT GETOTT

CT #0U-Q0T
[sac ü6-06
sas 7. 608

&ro0t
6% 08
éraç
Gr 0e
660€
tene

Bahia
Bilinga
Bossé clair

240

G$T-067 se 0
GbT-0bT Get
SroEt SEVOET Setort
Get-oer GEr-07T Get ait
GEF-OTT SIFUT e GUT-OIT
60T O0T 557-000 2 0T-O0E
sy 66-6 w Q ;
< #
El 4-08 #% z
& o
< ü
€
[2
LA
838 &&SEBZS
3 ÉÉÉÉEÉÉÉE 8 5 8 8 8
& CRT F CA = FH E

LT 6sror
57 6HT-ÔPT
us GETOET

[7 seroes
. | AC QTE

Dabéma

GED
AU

GeTocT

érpott
"d GoT-D0T
2 .
(e]
£
œ
n
a
©
Lee]
c—
Es
gses
ÉÉRE

Doussié blanc

Dibétou

6ST-05T
SLT
GETOET
&CT-OPL
SET-OTE
GÜT-OOT

br

L STÉGET

601-007
6606

eue
Érarts

mien

E

Doussié rouge

900

Festocr

GpT-OY TC

FL éeract

S2T-QT

C'eteorr

TT coton
DT Gros

ET

ro

660

GITOTT
607-007
CT
68-08
Gé-04
69-09
65-05

ét
F z
H 6747
Fraké / Limba

Evong

; 651-0857
bT-CPT
! GETGT
SET-OCT
Ésirort
6DT-00T

GEL-OCE
éèt-QéE
D cteorr
[ s0r-06r
LC 606
EL

Homba

Fromager / Ceiba

5000

soc

8701
SE

[ set-aer
£ etre
Paru

6ot-00r
06
68-08

4ûx
3950

ST T
EFT-OPT
ETOEl
ETUI
E error
| sor-aor
[5606
[ 68ox
L 56
[TT v9-08
Ê os
CA
640€
étre

Kossipo

FÉES

F esrost

l SE T-O71
4 éitorr
[7 catonr

troko

1800
160:

1400
1701
atout
657-051
GbTGT
BETOET
6ZLOZT
GET
60T-O0T
66-06

UT e#0e

bibl

6309

k

Lotofa / Nkanang

140
go
800

(Le
Go

SLOSS
GPT-OPT
CAT
BEI-DET
{écrort
SOT-OT
@ 4-0
£ ,
5 c
x =
2 5 9 82e ses
2338283S
LEFT ÉA RE

Longhi

STE
GHTÔbT
GREOEE
GET-OTt

RTL

GS TGST
CANUT:
GOT
GÉTAT
BTTOIT
6er dot
66-06
Lexus
CA
59-00

A$00
4000
3500
3090
2500
2905
159a
+250

Naga

& Mambodé

--
EE

L
RI3FRESRRES

Il

ie
ns
D
282zeegge

GST-OST
EhT-OE
6ET-OT
GÈTOT
STT-OFT
66 1-U0E

64-04
69-09
65-05

GSTOST

SYT-OVT

ui
iet-O2T
Lada es
607-007
6k-06

1 6Roë

LIEU
63 09
67-06
GE)
GF-Ct
Las
SÉTUGT G3T6St 6-0
HYT-UT GET bTOT
BEVOE SST-OET SET-OEL
GRT-ORE ET GEO

STE GtEOUT mn EETAUt
, a Ed Ï 607-607
SI-00 € 607-001 LÉ
2 nes à CT sn
g = 60e © Le 7
& 5 68-08 * Le 68-08
# "= ‘ s AU
Ô = aus 0 6309
6 ; 1 Le
[e) “+ £ : eus
La Un ET _ Gv-nr
Lau CZ un Ge-0t
so Ê vror
CT GET 5 9 0
£ 5e 0 à à ë 8
È 23RF#LES FT #
Cie n ét
GTI ÉET GEL
BET-UET BE EUEL
GTt-07T ezt
GEL OCT Lu 6troIt re
GOT QT M 601-00T £
y 66-06 = 66 5s
HE US a
ÿ . £ 6-08 e
5 üc-vé N ét-02
2 - É _ £
le] 5569 A
660 2.
ét-or
LU em
DT ever
2z22828ge

6 T-OST C esvest

ep t-UbT CENT A
EET-HET SE THET
Carta GÉTOZT

GTI-OTE GET-GUT

T 6or-007
mA T6 0e
Ë 8 ni
E 6x0 2 { sos
Ê CR n EL si

6949 __e
ess EL
pe
2 £ 2 S
3 FÉRES
GEtOCt
SLEUFT
S0T-0NT
= (212
= @ 58-08
E] & i
F œ
n
8 2 8 à © & ©
ñ 4 à À à À
Analyse et commentaire des graphiques

Ces graphiques renseignent sur le tempérament des essences et sur le potentiel de
production d'avenir. La préparation du Plan d'Aménagement, en particulier le choix des
Diamètres Minimums d’Exploitabilité et de la durée de la rotation, s'appuie très largement
sur ces graphiques.

De très nombreuses essences de différents groupes d'espèces, ont des structures linéaires à
exponentielles décroissantes, avec une régénération abondante, On citera par exemple,
parmi les essences principales : l'Aningré R (Aningeria robusta}, le Dabéma {Piptadeniastrum
africonum), ie Lotofa (Sterculia rhinopetala), le Sapelli (Entandrophragmacylindricum),
VOkan (Cylicodiscus gabonensis)}, le Padouk rouge (Pterocarpus soyauxi), Viroko
{Chlorophora exelca] et le Dibétou {Lovoa trichilioides}.

D’autres essences présentent une distribution exponentielle décroissante, mais avec un pic
dans les petites classes : à 30 cm pour le Bossé clair (Guorea thompsonii), le Kossipo
{Entandrophragma condolilei}, le Doussié rouge (Afzelia bipindensis), le Longhi (Gambeya
africana} et le Bilinga (Nauclea diderrichäi) ; 40 cm pour l'Okan (Cylicodiscus gahanensis) et
te Padouk (Pteracarpus soyauxii).

L'Ayous (Triplochyton scleroxylon}, le Fraké (Terminalia superba}, le Tali (Erythropleun
ivorense) et le Bété (Mansonia altissima) présentent une structure en cloche avec un
maximum, situé à 60 cm pour l'Ayous, 80 pour le Fraké, à 50 cm pour le Bété. L'Ayous,
essence pionnière, trouve encore les conditions de régénération optimales, par contre le
Fraké qui est également une essence pionnière connait une régénération timide.

Le Dabéma (Pistadeniastrumafricanum), et dans une moindre mesure Firoko (Milicia
excelsa) présentent une accumulation de capital sur pieds saus forme de gros arbres.

Les populations d'Alep (Desbordesia glaucescens} ont des structures linéaires à
exponentielles décroissantes, avec une régénération abondante ; le Doussié blanc (Afzelia
pachiloba) également mais avec des classes vides.

Le Doussié rouge (Afzelia bipindensis) et l'Aniégré R (Aningeria robusto) présentent une
distribution exponentielle décroissante, mais avec une rareté des tiges à partir de 50 cm.

Le Fraké (Terminalia superba), le Bété (Mansonia aitissima), l'Ayous (Triplochyton
scléroxylon) et le Tali (Erythropleum ivorense) présentent une structure en cloche avec un
maximum, variable en fonction des essences, globalement situé entre 50 cm et 70 cm.
L’Ayous {Triplochyton scleroxylon) a une structure globalement en cloche mais avec un
maxima à 50.

Le Bossé clair (Guarea cedrata) présente une distribution exponentielle décroissante
prononcée, mais avec une bonne régénération, mais peu de tiges ont été observées et la
structure des populations inventoriées n’est pas forcément représentative de l'espèce sur le
massif,

L'iroko (Milicia excelsa) et le Dabéma (Piptadeniastrum africanum) présentent une
distribution exponentielle décroissante avec une bonne régénération et un capital de tiges
important dans les classes 100 et plus.

50
Le Sipo (Entandrophragma utile) et le Kossipo {fntandrophragma candolllei} présentent
aussi une structure erratique.

L'onzambili K (Antrocaryon klaineanum) à une structure linéaire constante, témoin d'une
capitalisation sur pied qui s’est produite au fil des ans, mais avec des classes de diamètre
vides : notamment la classe 100 em.

Les structures observées ici, majoritairement de type exponentiel décroissant, y compris
pour des essences piannières, attestent de la relative jeunesse du peuplement de l'UFA 19
057.

3.4.3 Contenu

a) Tarifs de cubage : l'inventaire national de reconnaissance à été réalisé pour la zone de
l'UFA 10 057. Ce sont donc les tarifs de cubage de la phase IV qui ont été utilisés. Les tarifs
de phase Hlf n’ont été utilisés que pour les essences n'ayant pas fait l'objet d’un tarif durant
la phase IV. Les volumes donnés dans ce plan d'aménagement sont des volumes bruts,
correspondant aux volumes des fûts de toutes les tiges sur pied, mesurés entre le dernier
contrefort et le premier défaut.

b} Table de stock : Le Tableau 10 présente les volumes pour les essences principales, pour
l'ensemble du massif, et en considérant les strates « FOR ».

Tableau 10 : Table de stock

| Essence
| Abam à poils rouges

|

lAlep 135 682 |
| ANG A Î 3 586
| Aningré À 3 005 |
| Assarnela / Afrormosia 9
| Ayous / Obeche 5,19 159273| 94339
| Azobé 0,07 Ï 2288 631
| Bahia 599! 30322 14235
| Bété 417] 128147 55 537
[8 nge 869
L ne
| Bongo H (Glon) 1061
| Bassé clair 1837
| Bossé foncé 1180

l
Î Dabéma

Dibétou

101226

il Doussié blanc 11! 0,08 2401 ( Te o|
Fhoussié rouge 1112 | 0,3 9161 q
l'Emie | 5,23] 160651| 140677

7 057 17 522 12 258
LFraké / imba 1320 | 12,13] 372482 314 648
Î Fromager / Ceïba 1321 Î 11781 361 707 356 266
———

EEE ee tee
Î 7 800

| RerT 17 064
| Lotofa / Nkanang Î 1212 9,24 28378 || 175 092
FMambodé FO 13320 a,41 12 449 10 483
[Nag Î 1335 065) 15361  < 987 |
l'Niové 1 1338 5,21] 6563 1376
CE 1341 0,76 23452 18 201
OnzabitK F 1342 | GI 4801! 3642
| Gnzabili M î 634 606
lPadouk bianc 33 704 15025
[Padauk rouge — 65962
Fsapeli 7858
pe 3405
[Tai 73 672
Tiama 1152
LE BR 2501848 1749 208

c} Table de distribution des volumes : Le Tableau 11 présente la distribution des volumes
par essence et par classe de diamètre pour les essences principales, pour la seule unité de
compilation que comprenait l'inventaire, et en considérant les strates «FOR».

52
Tableau 11 : Table de distribution des volumes

Doussié rouge
iroko

1117 |Kossipo
es Ds

Kotibé

2064 |

3202

1218! 1201

1682) 2027! 2445) 1891
3849] 1754 717) 3468
ssas| 60] 3081) 2368!

Aningré R

| 1204 | Bahia

1103 Acajou de bassam Le]
+ —
Assamela /
1104 | Afrormosia 61 ü
+ + +
4105 | Ayous / Oheche 1023 13642 | 19874 25397 : 16788 |
1106 | Azobé nl 365) 679 331| 0
ni TS TN
1107 | Bété 41677! 25929 16089! 4104
[ss
1108 | Bossé clair 3714! 3089 0! 19365
1109 | Bossé fancé 1533) 2616 278; 319 0: 19970
1110 | Dibétou 2423] 3595
Doussié blanc 428 | 316 1623! Ô

1205 | Bongo H (Glon)

1210 ! Longhi

1212 | Lotofa / Nkanang

1301 | Atélé / Abel
1304 ! Alep
1308 ! 8ilinga

Dabéma 15557 2347/4146 10168/ 7588] 10652 7810] 12893 10074 17000]  4708| 6955] 114462!
| 708) H9SS) 6e

Emien 1448| 4973| 12553 22936| 24791 14829] 5059 ü épial 1261) 4101) 160651 |
21 101 | 160651

Fraké / Uimha 1640! 6891] 15625 86862 15188] 3112 q 1080 0! 1514) 372482

Fromager / Ceiba 1019! 1754 2669 3572 6013 8472 55284 9831 58589 23526: 145116] 361707
flomba 1861| 1744 3727 7576} 10237 3814 2668 1080 CH 6! 53601 |

Koto

Mambodé
Nagà
Niové 1438
1341/0ken | 659) 1339
1342 | Onzabili K 26) 214

1344 | Padouk blanc 1468! 3904

2522 2194

1345 | Padouk rouge 1648 | 11199 Q 0} 119685
1346 | Tati 1047) 4589 © 84430
[TT Tabemäapois | l

rouges 466

l'Abamévéé 5

Abamiruitjeune | 306! 5631 377) 6371 96! 103 0! 0 0 8 5 9 à

Abam vrai

250134

171595 8

102738 33315

9} 249195! 307020; 310104! 288130 | 267122

54
DS D 00 D OU OS US OS ON OUR OU CD D OUR ŒS CS OU EU OU CU D
d} Erreurs relatives sur les résultats de l'inventaire d'aménagement

Le Tableau 12 présente une synthèse des paramètres statistiques obtenus sur le volume
calculé sur l'ensemble des placettes des strates FOR de l'UFA 10 057. Ce tableau indique,
pour chaque strate considérée, le coefficient de variation (CV) obtenu ainsi que l'erreur
relative (Er) au seuil de 95 %. Sur l'ensemble de l'UFA 10 057, la ressaurce disponible pour
l'ensemble des essences du Groupe 1 est connue avec une marge d'erreur inférieure à 5 %.

Tableau 12 : Variance du volume exploitable des essences principales par strate forestière

Strate Nombre de p.e. Variance volume >= DME “% Erreur à 95% !
84,486
DHC d 142,417 |
L Te 7777 Secondaire
SA b 225 82,53
sib 74] 13,472 L
SJ 4 Le 10 DE 1 0,384 30,421
Sol hydromorphe
MIT 38] 13,857 | 21,355

3.5 PRODUCTIVITÉ DE LA FORET

3.5.1 Accroissements

tes accraissements utilisés sont ceux préconisés dans le « Guide d'élaboration des plans
d'aménagement » — MINEF 1998 et intégrés au logiciel Tiama. On considère une application
linéaire de cette valeur {c'est-à-dire un accroissement constant dans le temps pour une
essence donnée).

3.5.2 Mortalités
La mortalité annuelle est fixée à 1% des tiges, et ce également pour toutes les classes de
diamètre (hypothèse Tiama).

3.5.3 Dégâts d'exploitation
Une réduction de 7% du nombre de tiges est appliquée à toutes les classes de diamètre
inférieures au DME/ADM (hypothèse Tiama).

3.6 DIAGNOSTIC SUR L'ETAT DE LA FORET

L'ensemble des travaux d'investigation effectués démontre que le massif de l'UFA 10 057 a
été peu affectée par des perturbations anthropiques : l'exploitation forestière ancienne n’en
a sensiblement modifié ni la composition floristique, ni la structure et elle a laissé sur pieds
un potentiel intéressant.

Ayant parcouru l'essentiel de la forêt, elle y a certainement induit un regain de dynamisme
sur l’évolution de la forêt. Une gestion forestière durable assurera une récolte valorisable

55
pour le lang terme, et l'exploitation devrait même favoriser le développement des essences
comme l’Ayous au sein de ce massif forestier.

Les défrichements agricoles n'y ont que peu d'ampleur, cantonnés essentiellement le long
des pistes d'exploitation ouvertes par la société SFID pendant l'exploitation des licences.
Mais un des challenges à relever sera de limiter les mouvements de population à l'intérieur
de VUFA La présence humaine en périphérie est importante, et conjuguée à une
accessibilité facilitée par l'ouverture de pistes d’explaitation non gérées dans les années 70-
80, elle a conduit à diminuer fortement les potentialités fauniques de cette forêt.

Les nouvelles connaissances à notre disposition sur cette forêt permettent aujourd’hui de
bien penser l’ordre de passage en coupe et d'adapter ce premier plan d'aménagement au
potentiel réel de ia concession.

56
4 AMENAGEMENT PROPOSE

4.1 OBJECTIFS D'AMENAGEMENT ASSIGNES A LA FORET
L'UFA 10 057 a pour vocation principale la production de matière ligneuse sur une base
soutenable, grâce à l'application du présent plan d'aménagement.

4.2 AFFECTATION DES TERRES ET DROITS D'USAGE

4.2.1 Affectations des terres

Les textes législatifs ont successivement utilisé une terminologie différente pour désigner
l'affectation des terres. Le guide d'élaboration des plans d'aménagement des forêts de
production du Domaine Forestier Permanent de la République du Cameroun (MINEF, janvier
1998}, utilise à la fois les termes d'affectation et de série, en spécifiant implicitement que
l'affectation représente une première étape de classification des différents territoires
présents à l'intérieur de l’UFA, alors qu'une série fait l'objet de mesures de gestion ciblées
incluses dans le plan d'aménagement. Cette distinction n'apparaît plus dans le texte de
l'arrêté n°0222 du MINEF daté du 3 mai 2001, qui fait uniquement référence à l'affectation
des terres, en y appliquant les mesures de gestion spécifiques aux séries. Dans ce document,
les termes affectation et série serant utilisées et désigneront conjointement une
identification de la vocation des terres à l'intérieur de la concession classée (affectation) et
une délimitation dans l’espace de ces affectations (série).

Le Tableau 13 présente les affectations et séries retenues en accord avec le diagnostic
présenté dans les 3 premiers chapitres. La Carte d'aménagement donnée en Annexe 5
présente à plus grande échelle (1 :50.000e) la délimitation des séries.

En parallèle à la série de production, une série de protection a été considérée. Elle recouvre
en fait l’ensemble des terrains inondés en permanence, couverts par les strates végétales
MIP {forêt marécageuse inondée en permanence) et MRA {forêt marécageuse à raphiales).
De part sa nature (nombreuses ramifications sur le territoire de l'UFA 10 057}, cette série ne
pourra bien sûr faire l'objet d'une délimitation par ouverture de layon.

Compte tenu des faibles enjeux de conservation enregistrés sur ce massif {pauvreté de la
faune sauvage, pas d'endémisme connu, absence de sites et d’écosystèmes particulièrement
intéressants ou menacés), il n’est pas proposé de série de conservation. Les règles de bonne
gestion sylvicale seront le meilleur garant d’une préservation de la biodiversité. Par ailleurs
la série de protection évoquée ci-dessus contribuera à préserver la biodiversité du milieu
particulier des formations végétales hydromorphes. il n'y a pas d'implantation humaine
antérieure à lexploitation sous licences au sein de la concession.

C'est l'ouverture des pistes d'exploitation qui a eu pour conséquence l'installation non
contrôlée de petits campements le long de son tracé. Une unité forestière d'aménagement à
pour vocation principale la production de bois d'œuvre sous aménagement durable, la
société DINO et Fils, et l'administration forestière doivent trouver les moyens de faire

$7
respecter cette vocation et de contenir les déplacements de population. La création d’une

série agraforestière ne se justifie pas.

Tableau 13 : Affectation des terres et série de l’UFA 10 057

Affectation Code | Objectif Activités Mode | Surface |
prioritaires | d'identification {ha}
Forestière: For | Production Aménageme | Analyse des | Série de | 27542
production de de matière | nt forestier | données production
matière ligneuse Egneuse et d'inventaire
exploitation | d'aménagement
forestière sous SiG
pi ES ES Rs TT nu
Protection INP | Protection | Protection Travaux de | Série de | 5958
des cours | des cartographie et | protection
d'eau et} écosystèmes | analyse des
des pentes données
d'inventaire
d'aménagement
sous SiG
Agroforestière Production | Aménageme | Analyse des | Série de | 2 609
de matière | nt forestier | données production
ligneuse et d'inventaire
exploitation } d'aménagement
f iè sous SIG

La carte forestière de l'UFA 10 057 se présente ainsi qu'il suit :

58
2

{CARTE DE STRATIFICATION FORESTIÈRE |

Fr Pas D rs

Lg ,

24006 A1600S 22490

Certaines affectations ne se traduisent pas en série, mais prennent place de fait à l'intérieur

de la série de production :

“Régime sylvicole spécial : voir paragraphe 4.5 ;

° Programme d'intervention sylvicole : voir paragraphe 4.6 ;

* Protection des berges prise en compte avec la zone tampon de 30 mètres de part et

d'autre des rivières principales (pour leurs tronçons non déjà inclus dans la série de

protection).

Enfin, l'aménagiste n’a pas jugé pertinent de prendre en compte une affectation route {code

ROU) à ce stade initial de mise sous aménagement.

Au final, la série de production se trouve ainsi ramenée à quelques 29 820 ha utiles, ce qui

est déjà faible pour maintenir l'activité sur une rotation de 30 ans.

4.2.2 Droits d'usage

Le Tableau 12 résume la conduite des divers droits d'usage et activités à l’intérieur de

chaque affectation identifiée, et précise les modalités d'intervention et des restrictions

spatiales lorsque cela est nécessaire.

Les produits dont la récolte est permise où interdite dans le cadre des activités menées à

l'intérieur des différentes affectations sont ceux figurant dans les textes légaux réglementant

ces activités.

Tableau 14 : Droits d'usage

a
Culte traditio
Chasse

mais avec

autorisation sur les

de |

| exploitations
cultures pérennes |
identifiées

Affectation } Série Production({FOR) Conservation{CON}) | Protection
Activités {FAU/VEG)
Agriculture interdit en pri cipe interdit En Interdit

Permis sur le site

Réglementé

Réglementé

Sans objet ë } interdit |

nterdit
h—

Droits d'usage Permis Permis Interdit Interdit
ue Le D — à" ee _
| Exploitation forestière : Réplementé | Interdit Interdit
Rens ef ut _. |
Recherche | Permis | Permis Permis sous
condition {
interventions sylvicoles Où interdit Interdit |
Surfaces 30151ha 5173ha | 825 ha
f
l {
É Lu -.L ne 1. __ 1
l'activité n'a pas été identifiée dans la série concernée
60
4.4 AMENAGEMENT DE LA SERIE DE PRODUCTION

4.3.1 Liste des essences aménagées
L'élément à prendre en compte ici est la contribution respective de chaque essence du Top
50 dans le volume brut des tiges de diamètre supérieur ou égal au DME.
La liste des espèces aménagées est donnée par le Tabieau 16, dans jequel on peut voir que la
double exigence des normes {au moins 20 essences aménagées, et représentant au moins
75% du volume exploitable du Top 50} est respectée.
Remarque:
a) Pour le calcul des volumes du Tableau 15, on a utilisé toutes les placettes, sauf celles
concernant les strates cartographiques MIP {marécage permanent}, MRA (raphiales), et CU
(cultures).
b) Les placettes MRA (raphiales) ont été utilisées dans la compilation car d’une part la
représentation cartographique de ces raphiales est visiblement exagérée (14% de la
superficie totale), avec des thalwegs dessinés trop larges, et d'autre part le géo
référencement des placettes d'inventaire n'est pas suffisamment précis pour être
parfaitement cohérent avec la photo-interprétation. Cette constatation est confirmée par
une compilation des données sur cette strate, qui ne montre aucune différence avec la forêt
de terre ferme.
Les principes qui ont guidé les choix ont été les suivants :
+ aménager un nombre important d'espèces ;
« passer en groupe 2 (essences principales non aménagées) quelques espèces de
second ordre dont la structure des classes de petits diamètres est par ailleurs bonne ;
« passer en groupe 3 les essences très peu présentes dans l'UFA et à exclure de
l'exploitation, en compagnie de l'Ebène essence demandant un régime sylvicote
spécial.
Bien entendu, l'étude des taux de reconstitution, {détaillée par le paragraphe 4.3.3}, a été un
guide précieux pour faire le choix des espèces aménagées, et le lecteur est invité à s’y
reporter.

Tableau 15 : Contribution respective des essences au volume brut exploitable duTop 50

£ssence , Vol. >= DME %# cumulé | Décision
fees poils rouges 2726) 768 0,04 T ë
Abamévélé 272} 0,02

“Abam fru jeune 7 2595 0,15

Abam vrai 7 9918! 057

Acajou btanc 2053 | FETES

Acajou de bassam 7 0] 000 6,89 | Exclue

Aiélé 7 Abel 260501 115 2,04 | Non aménagée

135 682 | 7,76 9,80 pese

‘Aningré A | 1201] 03 3586!) 021/ 1000 |Améngée

63
102 043) 13358 3005 | 027 10,17 | Aménagée
61 9! 0,00 10,17 | Exclue
159273 | 94339 | 5,39
2288 | 611! 003 15,60 | Non aménagée
1204! 099] 3032] 14235) 081] 16,41 | Non aménagée
1107] 417] 126147 55537] 317| 19,59 | Aménagée
1308 | 028. 8460 869 | 0,05 19,64 | Non aménagée
1205 CI 1061! 006 19,70 | Non aménagée
il nn 19 365 1837] O1 19,80 | Aménagée
CIS 10970 1180! 0,07 19,87 | Non aménagée
3310 3,73 114 462 101226 | 5,79 25,66 | Non aménagée
110! 095 29 302 8341) 048 26,14 | Aménagée
Doussié blanc ait L 0,08 2401 Le] 0,00 | 26,14 Non aménagée _
Doussié rouge a12 ] 0,3 9161 26,14 | Non aménagée
lEmien 1316] 523. 160651
Eyong 1209 0,57 17822
Froké / Umba 12677 121 RE
Fromager / Ceiba EF 1178) 361707

78,42

Non aménagée

Latofa / Nkanang 88,43 | Aménagée
| Mambodé | 1332! 041! 1244 89,03 Non: aménagée
Non aménagée
89,17 | Aménagée
90,21 | Non aménagée
ar 016, 48) 021!  S9041|Aménagée
1870 6,02 634 606 30,45 | Exciue
! Padouk blanc 1344 1,1 33 704
l'padouk rouge l 1345 35] 19866
d Sapeli 2122 Don) 31937
| Sipo 1 1123 0,26 | 8 029
[Tai 1346 2,75 84 480
[Tiama 1124 05) 49]
Mot l 81,45 | 2501349

Tabieau 16 :

sel

Niavé

Bossé clair
Acajou blanc

Abar fruit jaune

ssences Aménagées

1108.
1102
1409

6563
0,63 19365
0,32: 9 680
o131 3841

1837.
2052:
2595.

62
: Aningré R 0,43: 3005:
COS 026: 3405!
{Aningré A 3586:
lOnzabiik 36427
loto 4082:
sapelli ÉECS i
he ee
831]  G4]
38693. ï
i 5 537 :
‘’Padouk rouge 119665 65962,
| Ayous / Obeche 159 273: 94 339
LAlep 218055, 135682 0
FEmien 160651! 140677.
‘ Lotota / Nkanang 283 783: 175 092 :
* Fraké / Limba 372482. 3
| Fromager / Ceiba 7 361707:
| Total des ess. amér ; 5
{ Total du Top 50
4.3.2 La rotation

La rotation représente l'intervalle de temps qui sépare deux passages consécutifs à
l'exploitation au même endroit dans la concession forestière. Elle ne peut être inférieure à
30 ans selon l’Arrêté D222/A/MINEF. Les simulations faites montrent que le passage à une
rotation de 35 ans améliore peu la reconstitution des essences dans le cas de ’UFA 10 057,
la rotation est donc fixée à 30 ans sur le massif.

4.3.3 Les DME/AME

L'objectif est de fixer les diamètres minima d’exploitabäité de façon à garantir un taux de
reconstitution des effectifs d'au moins 50 % pour chaque espèce aménagée (DMA).

La totalité de l'UFA a déjà été exploitée ; elle ne peut donc pas retrouver l'état d’avant la
première exploitation en quelques années. Des dispositions seront prises pour que les
parcelles exploitées au cours de cet aménagement soient intégralement régénérées 30 ans
après leur passage en exploitation. L'objectif est de reconstituer par espèce, après
exploitation, le nombre de tiges exploitées et de conserver ainsi la diversité biologique de ja
forêt.

L'état initial est donné par les résultats de linventaire d'aménagement. Les effectifs
correspondant au bonus {diamètre supérieur ou égal à DME + 40cm} ne sont pas
comptabilisés (on considère que ces effectifs correspondent à une capitalisation sur pieds en
période pré-exploitation, et qu'il ne faut pas s'attendre à pouvoir les reconstituer dans le
cadre d'une exploitation régulière). Une exploitation complète est ensuite simulée, d'abord
sur la base des DME administratifs.

63

L'accraissement du peuplement résiduel est ensuite modélisé avec la formule ci-dessous,
issue du projet APi Dimako au Cameroun {Aménagement Pilote intégré), sur une durée de 30
ans correspondant à la rotation retenue. Le rapport Effectifs exploitables reconstitués sur
Effectifs exploitables initiaux donne le taux de reconstitution par essence. Ce taux de
reconstitution du nombre de tiges prélevées pour chaque essence est calculé à partir des
DME administratifs sur la base de la formule suivante :

_ av
_ Mo a)(i-a) «1

Rp où

%Re
où:
- % Re: Pourcentage de reconstitution du nombre de tiges exploitables
{Supérieur au DME/DMA et inférieur au DME+40cm}
- A: Taux de dégât d'exploitation (fixé à 7% du peuplement résiduel}
- a: Taux de mortalité annuel (fixé à 1%)
- T: Rotation (fixé à 30ans)
- Np: Effectif des tiges supérieur au DME/OMA et inférieur au DME+40cm
- No: Effectif des classes directement en dessous du DME/DMA qui sera
exploitable au terme de la rotation.
Notons que la borne inférieure (Dbi} s'estime de ta manière suivante :
T= (DME/DMA — Dbi)
AAM
Avec :

- DME/DMA: Diamètre minimum d'exploitation administratif
aménagement
- AAM : Accroissement Annuel Moyen
Bon nombre d'essences du Top 50 ont des structures de populations dans PUFA qui
permettent de respecter l'objectif de reconstitution à 50% si on les exploite au DME
administratif, comme le montre le Tableau 18.

Tableau 17 : Tableau accroissements

[Essence | [TDME A Essence | 7 ToME [AMA
DE 1102 | Acajou blanc 80 1212 | Lotofa / Nkanang 50 | 04
[4108 | Acajoudebassam | 80 771301 | Aiéé / Abel 760 07
"90 [308 | lep 50) 035
— À |
80 : 1303 | Bilinga 80 0,4 |
77 60! “1310! Dabême 60! 05
T8 [1316 Emien. EU os |
1760 1320 : Fraké / Umba 1 60 0,7
TT 80 1321 | Fromager / Ceiba ! CIE 03

110 | Dipétou 60 7
1311 | Doussié blanc I) 0
[71312 | Doussié rouge [7 50 0,5
l _ | 60 05 |
5! 04
3341 | ken — 60 04
1342 | Onzabili K 77 50 0,5 |
a 1870 | Onzabili M 50 0,7
77 1344 | Padouk blanc 60 0,5
1201 Aningré À 1345 | Padouk rouge | F 60 6,4
1202 | Aningré R Tai 7 50 04
1204 | Bahia Abam à poils 50 05

| rouges
[71205 | Bongo H (Oion) Abamévélé so] 5
1209 | Eyong Abam fruitjaune | 50 0,5
1210 | Longhi 7 50 05

Tableau 18 : Taux de reconstitution des essences aménagées aux DME administratifs

Code l'Éssence
1338 | Niové
= 1202 | AningréR
77 1108 | Bossé clair
(i | Acajou blanc

Onzabiti K

Ayous / Obeche

Koto

2409 | Abam fruit jaune 9,5 48,32
5. 0,5 48,07
: 25! 34,31 |
Lu Re LT Te"
| 1320 | Fraké / Limba 0,7 30,50 |
65
Tabteau 19 : Remontée des DME

[ Code | Essence 7 TAMA TDME |%Re ÎoME+10 Î%Re |DME+20 | %ke
1110 | Dibétou Te7 90 273,91 oi
1409 (l Abam fruit jaune | 0,5 60 52,95
1107 | Bété fes 70
1117 Here 0,5 90 100 183,89

[1320 | Fké/ümbs [07 | 70 80 92,65

Essence [DMA |AMA |Code | Essence

Ï 50 0,4 1324 | Aningré À
Padouk rouge
Fromager / Ceiba

ns —— _
1202 | Aningré R f

Î 1102 Acajoubianc |

“Ayous / Obeche
Koto
Onzabili K

1122 | Sapelli L
Sipo l
Lotofa / Nkanang |

Emien
Alep
Dibétou
Abam fruit jaune

Kossipo

En résumé, nous avons trois essences qui ont vu leur diamètre d’exploitabilité augmenté
d'une classe {Abam fruit jaune, troko et 8été}, une {Fraké / Limba} de deux classes.

4.3.4 Essences interdites à l'exploitation
Deux raisons ont motivés l'interdiction d'exploitation de certaines essences : les faibles
densités et l'intérêt des populations.

4.3.4.1 Essences faiblement représentées

1) est difficile de donner les raisons exacte de la faible densité de certaines essences. Il
faudrait donc rester prudent compte tenu du risque d'extinction que pourrait causer leur
exploitation.

Nous avons considéré 0,01 tiges/ha comme seuil critique dans cet aménagement. Toutes les
essences représentées en dessous de ce taux sont interdites d'exploitation au cours de cet
aménagement.

6ë

Tableau 21 : Essences menacées de disparition et exclues de Fexploitation

Essence Code Tiges/ha Tiges total | Tiges >= DME
Acajou de bassam DT 11630 70 57 9
L 1104 0
1870 0

4.3.4.2 Essences utilisées par les populations

Les études préalables à l’élaboration du plan d'aménagement n’ont pas révélé ia présence
d’essences très prisées par les populations. Si c'était le cas, nous aurons privilégié l'usage
traditionnel de ces essences.

Le reste de la procédure d'aménagement ne concernera que les 21 essences restantes qui
représentent 94,10% du volume total exploitable de toutes les essences principales
autorisées à l'exploitation.

4.3,5 Simulation de production commerciale

La production nette est obtenue en additionnant la possibilité forestière avec le volume
exploitable des autres essences principales autorisées à l’exploitation. En y excluant toujours
te bonus. il est donné dans le tableau 20 ci-après.

Tableau 22 : Production commerciale

Nom commercial Production | Code | Nom Stock Production
nette commercial nette
RE ES RS RE Re |
1102 | Acajou blanc 9680 2054 | 1212 | totofa/ 283783 144146

Ceiba
1324 |'Homba 53601

Î
|
L ES RS CS
| 1103 | Acajou de bassam 57 O1 1301 14635
| 1404 | Assamela / 61 0! 1304 108607
| Afrormosia

ni 1 —__
[nos Ayous / Obeche 159273 76115 | 1308 | Bilinga 8460 868
Î 4106 | Azobé 2288 611! 1310 | Dabéma 114462 41785
| 1107 | Bété 128147 26051 | 1316 | Emien 160651 85141
| 1108 | Bossé clair 19365 1837 | 1320 | fraké/Limba | 372482 175958
| 1109 Bossé foncé 10970 1179 | 1321 | Fromager/ 361707 30610
Ï

} 1110 | Dibétou 29302 3033
L À

Ÿ 1141 | Doussié blanc 2401 0] 1326 | Koto L 7800
} 1132 | Doussié rouge 9161 0 | 1332 | Mambodé 12449

1335 | Naga 1836
un

1338 | Niové 6563

7134 23452

ï 1136 | iroko 39370 21723
{ 1117 | Kossipo L 19465 2620

re
tes
re]
Le]
ia
A
D
LA
ma
res
re)
ta
Let

6709 | 1342 | OnzabiliK

Sipo 8029 2220] 1344 | Padouk blanc | 33704 | 12303
Tiama 4019 1152 | 1345 | Padouk rouge | 119665 63239
Aningré À 10540 3586 | 1346 Br 82480 | 52706
Aningré R 13358 2462 | 1402 | Abarn à poils | 176 7768
rouges
(1204 | Bahia | #30322| 7427] 1408) Abamévélé | 610] 272
1205 | Bongo K (Oion) 171558 395 | 1409 | Abamtrut | 3841 1958
| jaune
1209 | Eyong 1752 | 8460 | 1419 | Abam vrai 15453 5918 |
En) Longhi 17084 166 | 1870 | Onzabii M 634 û
PT Total | 2501350 pe)

Le volume commercial de ce massif forestier est alors estimé à 2 501350 m° avec un bonus
de 978416 m°.

4.3.6 La possibilité forestière
La forêt a déjà été parcourue par l'exploitation sur la quasi-totalité de sa superficie, seules
quelques poches de forêt n’ayant pas été prospectées à l’époque, certainement par manque
de recul et d'outils cartographiques. L'activité aurait débuté dans les années 70, avec la
ficence de coupe 1551. Elle s’est ensuite poursuivie à partir de 2002 dans sa partie ouest, au
titre des premières assiettes de coupe de l’UFA 10-057.
La quasi-totalité de la surface a alors été parcourue, comme l'attestent les nombreuses
anciennes pistes d'exploitation encore visibles sur les images satellitaires.
Cependant, et conformément aux instructions des services techniques du MINFOF, le calcul
de {a possibilité forestière ne fera pas intervenir la notion de dynamique des peuplements,
et sera donc basé seulement sur les résultats de l'inventaire d'aménagement.
Toujours pour suivre les recommandations de l'administration de tutelle, les volumes
exploitables seront scindés en deux sous-ensembles :

«la possibilité forestière, ou volume brut des tiges de diamètre compris entre le DMA

et te (DME+40 cm);
+ ie bonus, ou volume brut des tiges de diamètre supérieur ou égal à (DME+40 cm).

Sur la base des DMA ci-dessus fixés, la table de stock de la série de production a été reprise
et la possibilité forestière évaluée ainsi qu’il suit :

Tableau 23 : La possibilité

Nom commercial

1409 } Abam fruit jaune
1107 | Acajou hlanc

72304 [Ale 218055 108607 27075 135682
1201 | Aningré A 10540 3586 | sl 7 3586.
1202 | Aningré R 13358 2462 543 3005

774105 | Ayous / Obeche 159273 76115 18224| 54339
1107 | Bété 128147 26051 Oo! 26051
1108 | Bossé clair 19365 1837 o 1837
1110 | Dibétou 5e | Ce 3033 1232 4265
1316 | Emien 160651 85141 755537 | 140678
130 | Fraké / Limba 472482 175958 2594 178552 |
1321 | Fromager / Ceiba 361707| 30610 | | 325655 356265
1324 | ilomba 53601 29304 9391 38695

26 0 2620

û 4083

Î 283783 144146 30947 175093
6563 1375 ü 1375

| 1342 | OnzabiliK Tant 245! 1297 [3642
1345 | Padouk rouge

RER oo

| 1123 | Sipo

[Total | 773453 477550 CE

La possibilité forestière estimée sur la base des DMA fixés est de 773 453 m°. Le volume
moyen est donc de 23,05 m° à l’hectare.

4.4 PARCELLAIRE

4.4.1 Blocs d'aménagement

La parcelle ici représente la surface à parcourir à l’exploitation par unité de temps, il peut
s'agir d’une Unité Forestière d'Exploitation {UFE ou bloc quinquennal} ou d'une Assiette
Annuelle de Coupe (AAC). Les limites des parcelles suivront autant que possible fe contour
des cours d'eau (limites naturelles).

L'UFA sera subdivisée en six blocs quinquennaux de même volume à prélever. Les UFE étant
équivolumes, il y a de fortes chances qu'elles ne soient plus de même superficie, les volumes
exploitables et les strates forestières n'étant pas réparti uniformément sur tout le massif.

La forêt sera subdivisée en six blocs quinquennaux dont les contenances et fes contenus sont
consignés respectivement dans les tableaux 24 et 25,

L'option choisie et approuvée est l'assiette quinquennale {bloc quinquennat ou UFE)
regroupant cinq assiettes annuelles de coupe.

Pour chaque assiette de coupe, nous alions donner d'abord la superficie productive qui est
celle effectivement exploitable, puis la superficie totale qui intègre les zones exploitables et
celles affectées à la protection. Il convient de rappeler que les zones de protection ne seront
toutefois pas exploitées conformément aux normes d'intervention en milieu forestier.

63

Tableau 24 : Résultats de la stratification forestière à l'intérieur de chaque bloc,

Bloc Bloc 2 Bloc 3 Bloc 4 Ï Bloc 5 Bloc
732142 | 11321,14| 504335 | 1032741] 813149] 65B4,14
HET 732174| 1264102 | 932114) 1342146] 1234745

726322,14 | 31241,14 | 29512,37 | 32141,141 | 18497,14

MIT] 1321414] 7496,34[ 2732112 | 6542,14 7 14214,23

DACd | 51231,14| 29647,58 | 23541,12 | 38427,21| 4832147 | 41231,14

DHCb | 22412,14| 42124,14 | 29715,57| 30167,26 | 26417,21 | 30167,26 181 003,58
Total | 131969,10 | 129152,48 | 1277 “126826,30 | 126963,00 | 128668,38 773 453,80

71
PARCELLAIRE EQUIVOLUME (BLOCS QUINQUENAUX)
400000 408000

UN De en 060000 DA DE JANOORES M AVROOUES US MENACE US NA OR HR
eee

Tableau 25 : Contenance des UF£ par strates cartographiques

N° BLOC

1

Total 1

Total 2

Total 3

Total 4

Totals

Total 6

Total général

N'AAC suP_siG
14
42
43
14
15

2-4
2-2
2-3
2-4
2-5

3-1

4-1

876
3893
974
990
984
4912
567
941
975
361
361
4 805
963
572
967
972
973
4348
12271
1294
1282
1279
1281
6407
1260
1251
1249
1242
1248
6250
1338
1347
1318
1310
1321
6614

33836

Ecart

166

3,60

0,96

1,84

1,43

2,87

73
PARCELLAIRE EQUISURFACE (ASSIETTES ANNUELLES DE COUPE)

REP
y

400000 408000
D D D CN 0 MS CD SU ON ER ES CD US D UF ni UN UN SIN UD
4.4.2 Ordre de passage
L'ardre d’exploitation des UFE est fixé en fanction des paramètres ci-après :
« fe réseau routier existant, l'exploitation devant aller d’une assiette de coupe à celle
plus proche ;
+ Le temps de repos à accorder à la zone ayant été perturbée par l'exploitation sous
forme de licence et pendant la convention provisoire;
* La densité du réseau hydrographique ;

* La difficulté à réaliser certains ouvrages dans les marécages inondés en permanence.

4.4.3 Voirie forestière

À ce stade de la mise sous aménagement de l'UFA, il n’était guère envisageable d'essayer de
déterminer l'ensemble du réseau de pistes principales. Dans un premier temps, c'est donc
simplement le réseau de pistes principales du premier bloc quinquennal (déjà en place sur
V'UFE 1) qui est ici indiqué, ainsi que son raccordement au réseau existant.

Par la suite, le réseau principal de chaque nouveau bloc ouvert à l'exploitation sera détaillé
dans son plan de gestion, et le réseau secondaire sera détaillé dans le PAO de chaque
nouvelle assiette. A noter que l’entreprise pourra s'appuyer sur un réseau partiel
d'anciennes pistes d'exploitation qui sera alors à rouvrir et compléter.

4.5 REGIMES SYLVICOLES SPECIAUX

4.5.1 Objectifs spécifiques d'aménagement des essences spéciales

En vertu du principe de précaution, l’aménagiste a décidé de mettre en œuvre des mesures
visant à préserver sur le massif des espèces susceptibles d’être menacées.

L'Ebène est soumis à un régime sylvicole spécial prévu dans la loi 94/01 du 20 janvier 1994.
Les autres essences spéciales sont des essences rares sur f’'UFA, dont la densité totale
(Diamètre >= 20 cm) est inférieure à 0,01 tiges/ha, notamment, l'acajou de bassam,
f'assamela et l’ozambili M. Elles sont interdites à l’exploitation.

4.5.2 Règles sylvicoles des essences spéciales et mode d'intervention

Toutes les essences spéciales, à l'exception de l'Ebène, ont été retirées de la liste sur laquelle
se base le calcul de la possibilité et leur exploitation sera interdite au cours de la rotation. La
structure des populations d’Ebène indique qu'une exploitation à un DMA de 70 cm serait
durable (en fait, une relative accumulation de tiges dans les classe 40 à 60 cm conduit à
situer le DMA à 70 cm pour obtenir un taux de reconstitution >50%, mais la structure
exponentielle de la population et son corollaire une bonne régénération militeraient paur
des prélèvements au DME officiel). Toutefois, une teile exploitation ne sera pas autorisée en
début de plan d'aménagement et devra faire l’objet, le cas échéant, d’une demande spéciale
conformément à la règlementation en vigueur. L'acajou de bassam, l'assamela et l'ozambili
M ne seront pas exploités. Les tiges de ces essences seront protégées dans la mesure du

74
possible lors du passage en exploitation, avec une attention particulière pour celles du
Doussié blanc.

4.6 PROGRAMME D’INTERVENTIONS SYLVICOLES

Les peuplements forestiers de FUFA 10 057 seront conduits en futaie irrégulière, la
syiviculture en est basée sur des coupes cycliques respectant la durée de rotation fixée et ne
prélevant que les plus gros sujets, de diamètre supérieur au DME/DMA.

Les strates dégradées de la série de production (CU) feront l'objet d'un enrichissement par
plantation de pieds, d'essences forestières, issus d'une pépinière qui sera mise en place par
l'entreprise. Les modalités de mise en œuvre de ces enrichissements seront précisées dans
le premier plan de gestion.

4.7 PROGRAMME DE PROTECTION

L'UFA 1057 faisant partie du Domaine Forestier Permanent, diverses mesures de protection
doivent être mises en œuvre pour y garantir la pérennité de la forêt et de ses fonctions.

La pratection passe par la matérialisation des limites de la forêt, des blocs d'aménagement
et des assiettes annuelles de coupe. Cette matérialisation, qui se fera selon les normes en
vigueur, permet, en rendant visibles les limites de zones, une surveillance efficace du
territoire.

L'entretien des limites sera effectué de façon régulière de manière à conserver la visibilité
nécessaire et à surveiller le bon respect de ses limites. Cet entretien pourra être confié
notamment aux populations riveraines au travers de contrats rémunérateurs avec les
Comités Paysans Forêts (CPF) qui auraient également l'avantage de les responsabiliser dans
la gestion durable des ressources forestières. Les techniques d’exploitation à faible impact
{EF} seront progressivement introduites.

Un autre facteur de progrès à court terme est la généralisation des inventaires d'explaitation
améliorés, avec cartographie numérique de fa ressource. Ceux-ci permettent en effet de
mieux planifier et optimiser le réseau de pistes de débardage au sein des assiettes de coupe.

4.7.1 Protection contre l'érosion {bassins versants, berges, etc.}

Dans le cadre de la protection contre l'érosion, une zone tampon de 36 mètres de part et
d'autres des rivières principales est interdite à l'exploitation. Elle ne sera pas matérialisée sur
le terrain mais l'exploitation sera planifiée de manière à y éviter tout abattage d'arbres et
pénétration d'engins de débardage.

De plus, la planification sous SIG et sur le terrain du tracé des routes et des pistes de
débardage mais aussi de l'implantation des parcs, se fera de façon à éviter la proximité des
rivières et les zones de fortes pentes. Les franchissements des cours d'eau se feront de
manière à limiter le déversement de terre dans le lit de ceux-ci.

75
4.7.2 Protection contre le feu

Etant donné ta prédominance de la forêt dense dans le périmètre de l'UFA, les risques de feu
sant quasiment inexistants ici, comme en atteste l’absence de toute trace d'incendie récent
sur le massif. (En dehors des quelques parcelles agricoles actuelles).

4.7.3 Protection contre les insectes et les maladies

Dans ce domaine, il n’y a pas assez de connaissances actuellement pour fixer des mésures,
Néanmoins, nous resterons attentifs aux évolutions dans ce domaine et aux problèmes
sanitaires apparaissant sur le massif.

4.7.4 Protection contre les envahissements de la population

Les pistes d'exploitation seront rendues inaccessibles dès là fermeture à j’explaitation d’un
bloc (après les éventuels contrôles de l'administration}, dans la mesure où elles ne sont plus
nécessaires à la vidange de l'assiette de coupe en cours, et ce afin de réguler la circulation de
la population.

Dans le cadre de la mise en œuvre de la gestion durable, des salutions seront recherchées
avec l'administration territoriale et forestière pour contenir l'implantation de campements
agricoles le long de ta route privée ouverte ou réaménagée pour l'exploitation du massif,
ceci afin de garantir la vocation forestière permanente de l'UFA.

4.7.5 Protection contre la pallution

L'ensemble des déchets et produits polluants liés aux activités de l’exploitation-pneus, huile
de vidange, filtres à huile. -sera, en fonction de leur nature, récupéré, trié et détruit ou
recyclé. D'autre part, if n’y a pas de base-vie de l’entreprise située dans le massif, il n’y aura
donc pas de déchets ménagers occasionnés qui interfèrent la forêt.

4.7.6 Dispositif de surveillance et de contrôle

la surveillance du territoire de l'UFA 10 057 sera conduite conjointement avec
administration forestière et les populations riveraines. L'entreprise signera des contrats de
partenariat avec des ONG locales pour sensibiliser les populations riveraines et les employés
de l’entreprise sur la législation relative à la gestion de l’environnement, des espaces et de la
faune. Les points abordés concerneront notamment le respect des normes d'intervention en
milieu forestier, la lutte anti braconnage, le respect des prescriptions du plan
d'aménagement {(DMA, espèces interdites à l'exploitation, limites des unités de gestion,
etc...)

Tous les actes délictueux constatés seront signalés aux autorités compétentes. L'entreprise
et ses partenaires apporteront leur soutien aux missions de contrôle de l'administration.

76
4.8 AUTRES AMENAGEMENTS

4,8.1 Structures d'accueil du public
Aucune structure d'accueil du public n'existe dans cette zane dans laquelle il n'existe aucune

activité touristique ou éco-touristique.
4.8.2 Mesures de conservation et de mise en valeur du potentiel halieutico-cynégétique

4.8.2.1 Mesure de conservation
Sur le territoire de l’'UFA 10 057, le contrôle de l'application des textes législatifs en vigueur
en matière de chasse est le premier moyen à notre disposition pour aider à la conservation
de la ressource cynégétique.
Ce contrôle sera particulièrement sévère en ce qui concerne les employés du chantier
d'exploitation de l’UFA {équipe d‘exploitation et transporteurs), qui pourront être
sanctionnés professionnellement en cas de délit relatif à la chasse. Un titre du règlement
intérieur de l’entreprise précisera d’ailleurs les règles applicables dans le cadre de la
protection de la faune.
Les partenariats avec les ONG locales, mentionnés plus haut, prévoirai notamment :

« le repérage des points de rencontre des braconniers, en vue de déclencher des

opérations coup de poing ;
* la réalisation de patrouilles dans le massif autour de Batouri ;
*_le contrôle au niveau des barrières conjointement avec les agents des eaux et forêts ;

° la vérification de la stricte application de la tégisiation sur le massif.

4.8.2.2 Mesures de mise en valeur
L'étude socio-économique indique une importance très modérée de la pêche sur le plan
économique dans les villages, lessentiel étant destiné à l'autoconsommation.

4.8.3 Promation et gestion des produits forestiers non ligneux

Des mesures de promotion et de gestion des produits forestiers non ligneux pourront être
définies lors de la mise en œuvre du plan d'aménagement. Le diagnostic socio-économique
grâce à l'identification des PFNBO importants pour les populations locales présentes sur
l'UFA a jeté les premières bases d’une véritable gestion de ces produits.

D'ores et déjà, le présent plan d'aménagement prévoit {a règlementation de l’explaitation du
Gnetum africanum en raison de son intérêt pour les populations. Des mesures de protection
pourront être définies uitérieurement pour d'autres espèces en fonction de l’évolution des
connaissances et des éventuelles réclamations émises par les populations locales. Leur
application sera grandement facilitée par la mise en place d'une planification performante
de l'exploitation.

77
4.8.4 Mesures pour harmoniser les activités de la population avec les objectifs
d'aménagement

Les modalités de participation des populations à la gestion durable des ressources de l'UFA
sont décrites au chapitre 5. Par exemple, des mesures paurront être mises en œuvre pour
protéger les espèces clés pour la production de PFNL. Les priorités des populations en la
matière pourront être formulées au travers du partenariat avec les ONG, ainsi que la
recherche de modalités durables de récolte.

4.9 ACTIVITES DE RECHERCHE

Les activités de recherche s'inscrivent forcément sur le long terme, et l'élaboration des
protocoles puis leur mise en œuvre se fera au cours de la mise en œuvre du plan
d'aménagement. L’aménagiste indique ici trois thèmes privilégiés pour l'UFA, en prenant en
compte le fait que les actions de recherche doivent aussi répondre aux priorités de
l’entreprise si l’on veut obtenir sa pleine adhésion.

1) Suivi analytique de ta production

Avec la mise en place d'inventaires d'exploitation améliorés (cartographie des tiges, suivi des
prélèvements} et d’un suivi de la production transformée et/ou commercialisée, l'entreprise
disposera après quelques années d’une information fiable en quantité qui lui permettra de
cerner des valeurs réalistes pour les coefficients de prélèvement et les coefficients de
commercialisation. Le produit de ces deux éléments, encore appelé coefficient de
récolement, permettra de passer de façon fiable des volumes bruts sur pieds aux volumes
nets, et ainsi de mieux planifier la conduite de l'activité.

l'entreprise pourra également sur cette base cherché à optimiser l'exploitation et la
transformation de la matière ligneuse. Des outils de saisie et traitement des données
d'inventaire d'exploitation, ainsi que des tableaux de bord de suivi de l'exploitation devront
être développés. L'équipe d'encadrement forêt devra être formée à la production de cartes
forestières opérationnelles de terrain qui sont liées aux inventaires d'exploitation et à
l'édition de tableaux de bord de suivi de exploitation.

2} Meilleure connaissance de la technologie d’essences secondaires

Le corollaire de la gestion durable est que l’entreprise va tourner sur un espace fini. Elle
devra donc immanquablement passer par une diversification de la ressource pour conserver
un niveau d'activité économiquement souhaitable. Des formes de partenariat avec des
instituts de recherche seront à rechercher afin de conduire des tests sur des essences peu
connues mais relativement abondantes dans le massif. En aval des actions commerciales
seront à mettre en place pour les produits porteurs ainsi identifiés.

78
3} Connaissance de la dynamique des peuplements forestiers — parcelles échantillon
Compte tenu des nombreuses incertitudes concernant l'évolution des peuplements
forestiers actuels, il serait intéressant dans le cadre d'une gestion durable, de mieux cerner
la dynamique de ces formations.

Il sera intéressant de profiter des premiers inventaires d'exploitation améliorés (avec
cartographie numérique de la ressource) pour identifier des formations spécifiques où
implanter les parcelles de suivi des peuplements. Pour cette raison, la planification du
dispositif sera progressive, cependant la mise au point du protocole et l'implantation de la
première parcelle sera programmée dans le cadre du plan de gestion de l'UFE 1.

Un protocole technique relatif à l'installation d’un réseau de placettes permanentes sera
préparé conjointement avec l'administration forestière. L'implantation d'un réseau de
placettes permanentes à pour objectifs :

* comprendre l'évolution globale de l'écosystème forestier à partir d'échantillons
représentatifs situés dans les différents types de forêts exploitables de le massif :
forêt semi caducifoliée et Forêt inondée temporairement ;

°__ évaluer l'impact de l'exploitation sur les arbres d'avenir et la régénération de fa forêt

* mieux appréhender la dynamique de certaines essences, en particulier les essences
commerciales et les essences rares.

Le dispositif reposera sur des blocs installés dans les différents types forestiers cités ci-
dessus. Pour chacun des types forestiers, 3 blocs seront installés :

°_ l’un en forêt exploitée avec un faible taux de prélèvement ;

+ l’un en forêt exploitée avec un fort taux de prélèvement ;

+ un bloc témoin qui ne sera pas exploité.

Pour des raisons pratiques d'accès durable, les placettes seront installées à proximité des
axes routiers permanents.

Toutes jes tiges inventoriées seront marquées physiquement sur le terrain (à la peinture ou
avec des étiquettes), leur DHP mesuré au mm près et la hauteur de mesure marquée.

Les arbres seront remesurés tous les 2 à 3 ans afin de suivre l’évolution du peuplement et
l'accroissement diamétrique des arbres. La mise en place du dispasitif est conditionnée par
approbation du protocole technique.

79
5 PARTICIPATION DES POPULATIONS A L’'AMENAGEMENT FORESTIER

5.1 CADRE ORGANISATIONNEL ET RELATIONNEL
A ce jour, il n'existe pas d'organisation villageoise efficace autour de l'UFA, aucun
interlocuteur privilégié n’est donc actuellement visible pour l’entreprise. Seul le CPF mis en
place par la SFID sur l’axe Bimba — Amouré peut être considéré comme base pour le
lancement du dialogue avec les communautés locales. De fait, le dialogue entre la
population locale et la société va devoir être amélioré pour s'assurer d'une bonne
participation des populations à {a gestion des ressources forestières.
Les populations demandent principalement à la société de favoriser l'embauche des
personnes de la zone pour se procurer des revenus et bénéficier ainsi directement de
l'exploitation de l'UFA.
La Cellule d'aménagement qui sera mise en place, au travers notamment des partenariats
avec les ONG, aura ainsi la tâche d'instaurer un meilleur dialogue entre toutes les parties
prenantes.
Dans le cadre de ces activités sociales, la Cellule d'aménagement aura pour tâches
d'intervenir au niveau de :

+ la sensibilisation et l'animation dans les villages ;

s__ l'information des villageois sur les activités d'aménagement ;

+ la surveillance et le contrôle de la concession ;

«+ _ f’améliaration de la gestion de la part des revenus perçue par les populations

e locales;

* la participation au règlement des conflits.
Ces activités menées par la Cellule d'aménagement permettront de montrer aux populations
que la société et ses activités peuvent améliorer leurs conditions de vie et seront de nature à
minimiser les demandes directes d'intervention faites auprès de la société.
Les ONG partenaires seront chargées de faire remonter les aspirations et priorités légitimes
des populations. Sur cette base, la Cellule d'aménagement favorisera la mise en place d'un
comité paysan-forêt, comité composé de d’un représentant de l'entreprise, de
représentants de l'administration (dont le chef de poste forestier}, des chefs de cantons,
chargés de représenter les villages, et d’un représentant de l'ONG. tes chefs de villages
directement concernés par l'ordre du jour de la réunion programmée et d'autres ONG
environnementales pourront être invitées, à titre d’observateur, aux travaux du Comité. Ce
comité devrait se réunir à une fréquence semestrielle ou plus en cas de besoin. Les
représentants de l’entreprise informeront les membres des dévelappements des opérations
forestières et le comité discutera de l’ensemble des questions (lutte contre le braconnage,
exercice des droits d'usage à l'intérieur de l'UFA, règles de sécurité autour des chantiers,
etc.} liées au processus de collaboration autour de l'UFA. Ce comité aura à charge
d'examiner les litiges relatifs à la gestion du massif et de contribuer à leur règlement.

80
L'administration, le concessionnaire et les populations locales interviennent conjointement
dans la gestion forestière. L'administration a notamment, le devoir de contrôler la bonne
application du plan d'aménagement mais également d’aider l'entreprise dans la résolution
des conflits avec les populations locales. Les populations locales bénéficient des droits
d'usage conformément aux dispositions du plan d'aménagement et ont le devoir de
participer à là surveillance et à la protection

de la forêt. Le concessionnaire a le devoir de gérer le massif forestier en conformité avec le
plan d'aménagement, mais également de participer à la résolution des conflits avec les
populations locales.

5.2 MODES D'INTERVENTION DES POPULATIONS DANS LA FORET

Les droits d'usage des populations riveraines seront respectés dans la mesure où ils sont
conformes aux dispositions légales.

Du fait qu'elles circulent régulièrement dans le territoire de l’'UFA pour leurs activités
coutumières, les populations locales joueront un rôle important dans la surveillance de la
forêt.

Les revendications concernant l'emploi, émises par les populations locales sont légitimes et
leur satisfaction serait de nature à favoriser les relations entre l’entreprise et les villageois.
Des actions de formation seraient certainement bénéfiques à la fois pour la société et la
population locale. Toute action engagée dans ce sens devrait être perçue favorablement par
les populations locales.

5.3 EVOLUTION DES RELATIONS POPULATIONS-FORET, RESOLUTION DES CONFLITS

La mise en place progressive d'organes de concertation -gestion telle que proposée ci-
dessus, devrait progressivement permettre aux populations de s’organiser, de manière à ce
que l'argent perçu lors du paiement des prestations diverses et de la vente du bois contribue
efficacement au développement de la région.

La législation en vigueur au Cameroun, au travers de l'arrêté n°520/MINFOF/MINEFI/MINAT
du 03 juin 2010 a précisé l'utilisation qui doit être faite de la part des revenus issus de
l'exploitation forestière destinés aux communautés locales.

Ces revenus doivent théoriquement être gérés par un comité de gestion dont {a création est
également prévue par ce même arrêté. La mise en œuvre par les communautés locales de ce
comité de gestion aiderait au développement de la région.

D'une façon plus générale, les conflits qui pourraient survenir lors de l’exploitation multi-
usages de l’UFA seront réglées prioritairement à l'amiable dans le cadre d'une plate-forme
réunissant les représentants des populations, lentreprise, les partenaires et les
administrations forestière et territoriale.

81
5.4 DROITS DES PEUPLES AUTOCHTONES
L'étude socioéconomique a révélé l'existence d’un village/campement Baka dans le
périmètre de l'UFA : le campement de Biwawa peuplé de 27 âmes. Les droits coutumiers et
légaux des Baka de ce campement à la propriété, à l'usage et à la gestion de leurs terres,
territoires et ressources doivent être reconnus et respectés.
L'entreprise et ses partenaires réaliseront des études spécifiques sur :

+ les effets et impacts possibles du projet d'exploitation de l'UFA sur la communauté

Baka de Biwawa ;

+ les mesures d'atténuation des impacts négatifs.
Ces études permettront d'élaborer un plan de développement des Baka vivant dans le
village/campement de Biwawa.

82
6. DUREE ET REVISION DU PLAN
Ce premier Plan d'Aménagement est basé sur une rotation de 30 ans et couvre la période
2034-2043. Son élaboration a été l'occasion de réunir une masse considérable
d'informations permettant déjà une bonne planification de l’activité sur cette durée.
Cependant les progrès sont quotidiens dans la connaissance des écosystèmes forestiers
tropicaux et leur mise sous aménagement. De même les législations en {a matière évoluent
rapidement dans les pays du Bassin du Congo, ainsi que la fiscalité qui a un impact direct sur
l'effort d'aménagement.
Dans ce contexte, il pourra être nécessaire de faire une révision d'aménagement avant le
terme prévu de son application, pour intégrer de telles évolutions majeures. On ne peut bien
sûr avancer de date ici, mais on gardera en vue que toute révision est un processus lourd qui
doit se justifier.
Le présent plan d'aménagement fixe la planification stratégique, à {ong terme, des activités
sur F'UFA.
Il sera complété :

+ pour la planification à moyen terme sur les UFE par les plans de gestion

quinquennaux et
+ pour la planification à court terme sur les assiettes annuelles de coupe par les plans
d'opérations,

Ces documents seront rédigés conformément aux normes réglementaires en vigueur.

33
7. BILAN ECONOMIQUE ET FINANCIER
Il est particulièrement délicat d'établir un bilan financier prévisionnel sur la durée du plan
d'aménagement, et ce pour plusieurs raisons :

+ sur une période aussi longue, les coûts des différents produits vont inévitablement
connaître de très importantes fluctuations qu'il est rigoureusement impossible
d'anticiper ;

«+ dans ces conditions, les possibilités d'ouverture de nouveaux marchés ou au
contraire de restriction des marges sur les marchés actuels sant tout aussi
imprévisibles ;

+ même si la connaissance de la ressource disponible est désormais excellente, grâce à
l'inventaire d'aménagement, les fluctuations qualitatives sur le massif et surtout le «
rendement » de l'exploitation (taux de prélèvement et de commercialisation) sont
nettement moins bien appréhendées ;

+ les dépenses elles-mêmes sont susceptibles d'évoluer au gré des politiques fiscales,
de l’évolution économique camerounaise, des cours des carburants, atc…

Ce chapitre est donc prioritairement axé sur le différentiel engendré, au niveau du bilan
économique et financier, par la mise en aménagement de l’UFA. Le lecteur pourra ainsi bien
mesurer les efforts consentis par l’entreprise. Une évaluation chiffrée des revenus et
dépenses est cependant proposé ici sur fa base des indications fournies par les services
techniques du MINFOF. Cette évaluation permet avant tout de mettre en regard, revenus et
dépenses tirés de l’activité et ne peut refléter que les hypothèses retenues.

7.1 LES REVENUS

Les revenus sont assurés essentiellement par la vente de grumes et de produits transformés
(sciages). Comme indiqué ci-dessus, il est impossible de prévoir le revenu financier sur la
durée d'application du plan d'aménagement.

Les revenus tirés de l’activité forestière profiteront à l'ensemble des acteurs :

+ les employés du chantier d‘expioitation au travers des salaires versés par l’entreprise
et de l’ensemble des investissements visant à améliorer les conditions de vie sur les
villages riverains ;

+ les habitants de la zone d'influence du projet d'aménagement de l'UFA, au travers de
la participation de l'entreprise à l'entretien des infrastructures routières, mais aussi,
de par la redistribution locale d’une partie des salaires ;

+ _ l'Etat Camerounais à travers le versement des taxes forestières, des taxes

«+ douanières, des impôts sur les sociétés ;

« l'économie camerounaise dans son ensemble, grâce, au-delà des deux points
évoqués ci-dessus, à la sous-traitance de certaines activités à des entrepreneurs
locaux ;

84
+ La planification contenue dans le présent d'aménagement garantit à la fois la
durabilité et une relative régularité des revenus pour chacun des acteurs, ce qui
constitue le socle du développement durable.

Les hypothèses pour le calcul des revenus liés à l’activité (hors coûts d'exploitation qui sera
intégré au niveau des dépenses) sont les suivantes :

° ne sont prises en compte que les essences des groupes 1 et 2 ;

«les volumes commerciaux sont obtenus par application de coefficients de récolement
standards sur les volumes bruts (possibilité + bonus) ;

* le prix de vente départ chantier sont obtenus en déduisant de la valeur FOB, les frais
de transport de Batouri jusqu’au port de Douala, estimés à 45 000 FCFA/m3, et les
frais de mise à FOB, de l'ordre de 10 000 FCFA/m3 ;

* les essences dont le prix FOB ne couvre pas ces frais ne sont pas considérées à ce
stade, de même que l’aiélé et le Fromager dont la promotion à court/moyen terme
est peu envisageable paur l'entreprise.

La génération d'autres revenus pourra aussi être envisagée par la suite sur l’'UFA, au travers
du commerce de PFNL ou de la « vente » de services issus de [a forêt, par exemple dans le
cas où le mécanisme d’améfioration du bilan « gaz à effet de serre » serait un jour étendu à
la forêt naturelle gérée durabiement.

7.2 LES DEPENSES
Les hypothèses pour le calcul des dépenses liées à l’activité {y compris coûts d’exploitation)
sont les suivantes :

+ deux révisions du plan d'aménagement sont provisionnées par précaution sur la
durée de la rotation, au-delà on risquerait de perdre la notion de continuité portée
par ce document de gestion ;

+ une reprise de l’inventaire d'aménagement est provisionnée par précaution au cas où
une révision du plan d'aménagement interviendrait au-delà de 15 ans ;

°__ aucune UFE n'étant de fait déjà parcourue, six plans de gestion sont à produire ;

°__la production des plans annuels d'opération basés sur des prospections améliorées et
sur l’utilisation du SIG est chiffrée ;

+ le coût d'exploitation au m3 dans l'UFA se situe actuellement à 30 000 FCFA, taxe
d’abattage comprise. Ce coût sera affecté sur 15000 m3/an, moyenne des
estimations de production.

Pour le complément de production accessible {possibilité annuelle + bonus annuel) un coût
de production marginal de 22 500 FCFA/ m3 sera appliqué. En effet certains postes comme
par exemple la construction du réseau de piste seront relativement peu touchés en cas
d'augmentation du prélèvement à l'hectare.

Les portions artificielles de limites {UFA, UFE, AAC) nécessiteront d'être ouvertes et
entretenues (sur 29 ans pour l‘UFA, sur 4 ans pour les UFE, sur 1 an pour tes AAC).

85
Certaines actions se voient affecter un montant forfaitaire annuel.

Les résultats sont présentés dans le Tableau 27.

Tableau 26 : Evaluation des dépenses

Coût Nombre | Coût
global(FCFA}

unitaire(FCF

Coût de l'aménagement 1 300 36000 46 800 000
Révision d'aménagement 7 000 000 2] 14000000 |
Reprise inventaire d'aménagement 600 25 000 15 000 000
Plan de gestion quinquennal IE 1 500 000 5). 750000 |
l'inventaire d'exploitation n 20060] 36000 72 000 000
Plan annuel d'opération 500 000 30 15 000 000

20 000 450 000 | 9 000 000 000

75 oû6 | 34 2 550 000

Entretien des limites de l'UFA 10057 T 25 000 34 850 000
l'Ouverture des limites UFE 50000! 18 900 000
Entretien des limites UFE 25 000 | 60 1 500 000
Ouverture des limites AAC 50000 60 3 000 000
Traitement sylvicole 1 500 000 30 45 000 000
Recherche Tan T 30 000 000

1 000 000 30
L 30 30 000 000
es |

30 30 000 000

4
Total (FCFA/an) | 9 314 100 000
310 47D 000

if est à noter que l’entreprise et ses partenaires à l'exploitation sont les seules à supporter

l'ensemble des dépenses de la gestion durabie de V'UFA.
Le Tableau 28 liste les surcoûts susceptibles d'intervenir dans aménagement de

V'UFA 10 057.

Tableau 27 : Analyse des surcoûts engendrés par la mise sous aménagement

Postes de dépense

| Analyse des possibles surcouts liés à
| l'aménagement de l’UFA

et rédaction du plan d'aménagement

Réalisation des études préparatoires à l'aménagement

! Le cout de la mise sous aménagement reste
un investissement important qu'il faudra

Préparation “des plans de gestion

Surcaûts de préparation de ces documents

!

fl à A :

{ amortir sur la durée de la rotation
!

nouveaux, toutefois assez réduit

Réalisation des inventaires d'exploitation et rédaction
des plans annuels d'opération

Surcouts engendré par les nouvelles |
techniques de travail et d'adaptation aux
nouveaux outils de traitement des données
Gain attendu grâce à une amélioration de
l'efficacité de l'exploitation

| Délimitations de l'UFA et des blocs d'aménagement et
surveillance du respect des limites

Surcoût lié au volume supérieur d'activité.
La surveillance prend une importance
particulière à partir du moment où
l'aménagement crée une certaine
appropriation de la ressource par
l'entreprise

l'Etablissement du réseau routier

Surcout lié à la nécessaire pérennisation de
ce réseau (ouvrages d'art plus durables
notamment)

Respect des DMA

Perte de production en volume liée au
relèvement DMA par rapport aux DME
officiels

L
Respect des AAC (issues du découpage des blocs iso-
volumes}

Perte de production Potentielle en volume
durant les premières années de rotation

Application des mesures de réduction de l'impact de
l'exploitation

be — _—_ a
Régimes sylvicoles spéciaux

Perte de production en volume du fait des
restrictions d'exploitation (zone tampon
autour des rivières). Augmentation de
certains coûts de production Gain attendus
grâce à une meilleure planification et une
amélioration des récolements

Baisse de production {essence interdites al
l'exploitation] et hausse des couts
d'exploitation

Optimisation du suivi des activités

Surcoûts liés à la mise en place de
nouveaux outils et nouvelles méthodes de
travail et à l'adaptation du personnel à ces
nouvelles méthodes Gain attendu grâce à
une amélioration de l'efficacité de
l'exploitation

Surveillance et contrôle

Surcoûts lié à l'appui apporté aux missions |
de l'administration

Lutte contre le braconnage

1 Surcoûts liés au renforcement des contrôles
internes et aux sanctions (licenciement,
coûts de recrutement, et embauche)

Participation des populations à l'aménagement des
forets

Surcoûts liés aux activités sociales de la
Cellule d'aménagement

87
7.3 JUSTIFICATION DE L’'AMENAGEMENT

Sur la base des indications qui précèdent, et en rappelant leurs limites, le bilan ’avère positif
et permet de couvrir les coûts de la mise sous aménagement durabie.

Ce bilan doit cependant être nuancé par trois points forts :

1) Le niveau de production pris en compte ici est maximum (on considère que fa majeure
partie des espèces principales seront exploitées et ce sur l'ensemble de leur potentiel
respectif) sur toute essence. De plus les coefficients de récolement sont encore très
empiriques alors que leur impact est fort dans ces prévisions de volumes commerciaux, et ce
n'est qu'après plusieurs années d'inventaires d'exploitation améliorés et de suivi fiable de
l'exploitation que l’on pourra mieux les cerner. Même si l'effort de diversification est fancé,
on restera encore bien en deçà de ce maximum {sauf à promouvoir avec succès des essences
des autres groupes).

2} L'impact d’une forte transformation des grumes modifiera profondément ce premier bilan
simplifié, et de façon positive si la fiscalité est attractive et soutient la volonté politique de
favoriser la transformation sur place.

3} Ne pas oublier que le bonus représente environ 20% de la production possible sur cette
rotation, et qu'il ne se retrouvera guère sur les rotations suivantes, dégradant ainsi les
recettes.

Dans la mesure où la rentabilité de la vente des produits d'exploitation forestière est
garantie, ce qui est le cas actuellement, l'aménagement de l'UFA est pleinement justifié,
pour de muitipies raisons :

«+ Ja pérennité du couvert forestier est assurée ;

* la pérennité des fonctions écologiques de la forêt est assurée : régulation des climats
globaux et locaux, limitation de l'érosion, contribution à la préservation de la
biodiversité ;

°_les populations locales continueront à bénéficier de leurs droits d'usage traditionnels
en forêt (cueillette, chasse autorisée), pourront profiter du maintien d'emplois
locaux, bénéficieront de la dynamisation de l’économie locale, du maintien ou de la
construction d’infrastructures, et pourront espérer f'apparition de revenus nouveaux
{vente de PFNBO) ;

«l'Etat camerounais obtiendra durablement des recettes fiscales liées à l'activité de
sur l'UFA ;

e la communauté internationale profitera indirectement de la bonne gestion des forêts
de l'UFA et de l'import des produits qui en seront extraits.

it est bien évident que, comme indiqué en introduction de ce chapitre, les conditions
économiques peuvent évoluer au cours de la rotation et remettre en cause la rentabilité
financière de l'exploitation forestière. Dans ces conditions, l’entreprise pourra proposer à
l'administration forestière une révision du plan d'aménagement.

88
89

ANNEXES
